


AMENDED AND RESTATED AMERCO

EMPLOYEE SAVINGS AND PROFIT SHARING PLAN

 

PREAMBLE AND INTRODUCTION

 

On March 16, 1973, AMERCO, a Nevada corporation (the "Corporation") established
the AMERCO Profit Sharing Retirement Trust (the "Profit Sharing Plan") for
certain of its employees.  The Profit Sharing Plan was subsequently amended from
time to time.  Effective April 1, 1984, the Corporation established the AMERCO
Employee Savings and Protection Plan (the "Savings Plan") to permit employee
contributions to be made on a favorable tax basis through utilization of the
provisions of Section 401(k) of the Internal Revenue Code (the "Code").  The
Savings Plan was subsequently amended from time to time.  Effective January 1,
1988, the Profit Sharing Plan and the Savings Plan were merged into a single
plan called the "AMERCO Retirement Savings and Profit Sharing Plan" (the
"Employee Savings and Profit Sharing Plan").

 

Effective as of July 24, 1988, AMERCO established an "employee stock ownership
plan" (as defined in Section 407(d)(6) of the Employee Retirement Income
Security Act of 1974 (the "Act") and Section 4975(e)(7) of the Code) designed to
invest primarily in "qualifying employer securities" (as defined in Section
407(d)(5) of the Act and Section 4975(e)(8) of the Code) of the Corporation (the
“ESOP”).  At the time, the ESOP was contained in a single document with the
Employee Savings and Profit Sharing Plan and became known as the "AMERCO
Employee Savings, Profit Sharing and Employee Stock Ownership Plan." 
Notwithstanding the fact that the ESOP was contained in a single document, it
was in fact a “stand alone” plan.

 

The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was subsequently amended and restated in its entirety effective January 1, 1989
to comply with the Tax Reform Act of 1986 ("TRA 86") and to make certain other
modifications.  The AMERCO Employee Savings, Profit Sharing and Employee Stock
Ownership Plan was then amended on four occasions.

 

The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was then amended and restated in its entirety to comply with the Small Business
Job Protection Act of 1996 ("SBJPA"), the Uniformed Services Employment and
Reemployment Rights Act of 1994 ("USERRA"), the Taxpayer Relief Act of 1997
("TRA 97").

 

The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was subsequently amended to comply with GUST and EGTRRA legislative changes and
to make certain other modifications. 

 

Effective January 1, 2007, the Employee Savings and Profit Sharing Plan 
(hereinafter, the “Plan”) was subsequently amended and restated in its entirety
in a separate






 

 

 

 





plan document to incorporate certain amendments, and make certain administrative
as well as other miscellaneous changes.

 

Effective January 1, 2010, the Plan was amended and restated in its entirety and
submitted for a determination letter on January 21, 2011.

 

It is the intention of the Corporation that the Plan shall continue to be
qualified under the provisions of Section 401 (a) of the Code and that the Trust
Fund maintained pursuant to the Plan shall continue to be exempt from taxation
pursuant to Section 501(a) of the Code.  The Plan shall be qualified as a profit
sharing plan.

 

 

ARTICLE ONE

 

EFFECTIVE DATE

 

1.1.EFFECTIVE DATE.

 

Except as specifically provided with respect to a particular provision of the
Plan, the provisions of this amended and restated Plan shall be effective
January 1, 2014 or such other date as determined by the Board of Directors of
AMERCO.  This plan document does not set forth a new Plan succeeding the Plan as
previously in effect, but, rather, is an amendment and restate­ment of the Plan
as currently in effect.  The amount, right to and form of any benefits under the
Plan, if any, of each person who is an Employee on and after the Effec­tive
Date, or of persons who are claiming through such an Employee, shall be
determined under this Plan.  The amount, right to and form of any benefits under
this Plan, if any, of each person who has separated from employment with the
Corpora­tion or any participating Employer prior to the Effective Date, or of
other persons who are claiming benefits through such a former Employee, shall be
determined in accordance with the provisions of the Plan in effect on the date
of his separation from employment, except as may otherwise be expressly provided
under this Plan, unless he shall again become an Employee on or after the
Effective Date.

 

 

ARTICLE TWO

 

DEFINITIONS AND CONSTRUCTION

 

2.1.DEFINITIONS.

 




2

 

 

 

 





When a word or phrase shall appear in this Plan with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase shall generally be a term defined in this Section 2.1 or in the
Preamble.  The following words and phrases utilized in the Plan with the initial
letter capitalized shall have the meanings set forth in this Section 2.1, unless
a clearly different meaning is required by the context in which the word or
phrase is use:

 

(a) “ACCOUNTING DATE" - The Accounting Date for Profit Sharing Accounts,
After-Tax Contribution Accounts, Pre-Tax Contribution Accounts, Rollover
Contribution Accounts and the Employer Matching Contribution Accounts shall be
the last day of each calendar month. The Accounting Date shall also be any other
date so designated by the Advisory Committee.

 

(b)“ACCOUNTS” - The Pre-Tax Contribution Account, After-Tax Contribution
Account, Employer Matching Contribution Account, Profit Sharing Account and the
Rollover Contribution Account of a Participant.

 

(c)“ADMINISTRATIVE TRUSTEE” - The trustee or trustees which are charged under
the Trust Agreement with certain duties as well the investment of assets of the
Trust Fund generally.

 

(d)“ADVISORY COMMITTEE” - The Committee appointed by the President of AMERCO
pursuant to Section 12.1 to serve as the Advisory Committee.

 

(e) “AFFILIATE” - Any member of a "controlled group of corporations” (within the
meaning of Section 414(b) of the Code as modified by Section 415(h) of the Code)
that includes the Employer as a member of the group; any member of an
"affiliated service group" (within the meaning of Section 414(m)(2) of the Code)
that includes the Employer as a member of the group; any member of a group of
trades or businesses under common control (within the meaning of Section 414(c)
of the Code as modified by Section 415(h) of the Code) that includes the
Employer as a member of the group; and any other entity required to be
aggregated with the Employer pursuant to regulations issued by the United States
Treasury Department pursuant to Section 414(o) of the Code. 

 

(f)“AFTER-TAX CONTRIBUTION ACCOUNT” - The account established pursuant to
Section 8.1 to which a Participant's After-Tax Contributions and the earnings
thereon are credited.

 

(g)“AFTER-TAX CONTRIBUTIONS” - The contributions made by a Participant on an
"after-tax" basis prior to March 31, 1987.

 

(h)“ANNIVERSARY DATE” - January 1 of each calendar year.




3

 

 

 

 





 

(i)“ANNUAL ADDITION” - The sum of the following amounts allocable for a Plan
Year to a Participant under this Plan or under any defined contribution plan or
defined benefit plan maintained by the Employer or any Affiliate:

 

(1) The Employer contributions allocable for a Plan Year to the Accounts of the
Participant under this Plan or any other defined contribution plan, including
any amount allocable from a suspense account maintained pursuant to such plan on
account of a prior Plan Year (computed as though no part of the ESOP
Contribution is allocable to the Loan Suspense Account); amounts deemed to be
Employer contributions pursuant to a cash-or-deferred arrangement qualified
under Section 401(k) of the Code (including the Pre-Tax Contributions allocable
to a Participant pursuant to this Plan); and amounts allocated to a medical
account which must be treated as annual additions pursuant to Section 415(1)(1)
or Section 419A(d)(2) of the Code;

 

(2)All nondeductible Employee contributions allocable during a Plan Year to the
Accounts of the Participant; and

 

(3)Forfeitures allocable for a Plan Year to the Accounts of the Participant.

 

Any rollover contributions or transfers from other qualified plans, restorations
of forfeitures, or other items similarly enumerated in Treasury Regulation
Section 1.415-6(b)(3) shall not be considered in calculating a Participant's
Annual Additions for any Plan Year.

 

(j)“AUTHORIZED OR APPROVED LEAVE OF ABSENCE” - A leave of absence from the
performance of active service for an Employer that is approved by the Employer
in accordance with the Employer's rules regarding leave of absence.  An
Authorized Leave of Absence shall include an approved leave of absence for
sickness or Disability.  An absence from employment as a result of an Employee's
service as a member of the armed forces of the United States shall also be
treated as an Authorized Leave of Absence upon the Employee's return to
employment with the Employer, provided that the Employee left employment with
his Employer directly to enter the armed forces and returns directly to the
employment of an Employer within the period during which his employment rights
are protected by the Selective Service Act (or any similar law) as now in effect
or as hereafter amended.  Absence shall be deemed to be approved by an Employer
for any period of an Employee's Disability prior to his separation from
employment.

 

(k) “AUTOMATIC ENROLLMENT DATE” shall mean the first day of the first payroll
period following a participant's completion of one Year of Eligibility Service.

 




4

 

 

 

 





(1)“BALANCED FUND” - A diversified fund that is designed to invest its holdings
in bonds and stocks to achieve a high amount of current income while preserving
capital.

 

(m)“BENEFICIARY” - The person or persons designated by a Participant to receive
benefits under the Plan in the event of the death of the Participant.

 

(n)“BENEFIT COMMENCEMENT DATE” - The first day on which all events (including
the passing of the day on which benefit payments are scheduled to commence) have
occurred which entitle the Participant to receive his first benefit payment from
the Plan.

 

(n-1)“BENEFITS DEPARTMENT” – The department within the Human Resources
Department of U-Haul International, Inc. responsible for the administration and
record-keeping associated with this Plan.

 

(o)“BOARD” - The Board of Directors of the Corporation.

 

(p)“BOND FUND” - A fund that is primarily designed to invest its holdings in
corporate and government bonds and mortgages and is designed to achieve a high
amount of current income with moderate risk.  This fund was previously known as
the "Profit Sharing Fund."

 

(q)“BREAK IN CONTINUOUS SERVICE” - A twelve (12) continuous month period,
commencing with an Employee's Termination Date, in which the Employee is not
credited with at least one (1) Hour of Service.

 

(q-1)“CANADIAN AFFILIATE” - Any corporation or company wholly owned by AMERCO
which does business in Canada.

 

(r)“CLAIMS REVIEW BOARD” – the Committee appointed by the President of AMERCO to
review certain decisions of the Advisory Committee pursuant  to Section 12.3 of
the Plan

 

(s)“COMPENSATION” - The term “Compensation” for a Plan Year means the wages paid
to a Participant within the meaning of section 3401(a) of the Code (for purposes
of income tax withholding at the source), determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed but including for such Plan Year all of
a Participant’s salary reductions made pursuant to an arrangement maintained by
an Employer under Sections 125, 132(f)(4), or 401(k) of the Code during the Plan
year, and any contributions on such Participant’s behalf described in Sections
402(e)(3) or 402(g)(3) of the Code.

 




5

 

 

 

 





In no event shall the amount of a Participant’s Compensation taken into account
for purposes of the Plan for any Plan Year exceed the dollar limitation in
effect under Code Section 401(a)(17) (as that limitation is adjusted from time
to time by the Secretary of the Treasury pursuant to Code Section 401(a)(17) and
which is $260,000 for the Plan Year commencing January 1, 2014).  If this period
consists of fewer than 12 months, the annual compensation limit shall be an
amount equal to the otherwise applicable annual compensation limit multiplied by
a fraction, the numerator of which is the number of months in the short
determination period, and the denominator of which is 12.

 

The definition of Compensation shall comply with Treasury Regulations
1.413(c)-2(b) and (c) and shall be subject to the following:

 

(a)Compensation shall be included in a Plan Year only if actually paid or made
available during such Plan Year, but also shall include amounts earned but not
paid during the Plan Year solely because of the timing of pay periods and pay
dates, provided the amounts are paid during the first few weeks of the next Plan
Year, the amounts are included on a uniformed and consistent basis with respect
to all similarly situated employees, and no Compensation is included in more
than 1 Plan Year.

 

(b)Compensation for a Plan Year shall also include amounts paid no later than 2½
months after the Participant’s severance from employment with an Employer or the
end of the Plan Year that includes the date of the Participant’s severance from
employment.  In such instances, amounts shall be included only if one of the
following applies:

 

(i)The payment is regular compensation for services during the Participant’s
regular working hours (such as overtime or shift deferential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been made to the Participant continued in employment with an
Employer.

 

(ii)The payment is for unused accrued bona fide sick, vacation or other leave
that the Participant would have been able to use if employment had continued; or

 

(iii)The payment is received by the Participant pursuant to a nonqualified
deferred compensation plan and would have been paid at the same time of
employment had continued; but only to the extent includible in gross income. 

 

Any payment not described above will not be included in Compensation if paid
after severance from employment, even if paid by the later of 2 ½ months after
the date of severance of employment or the end of the Plan Year that includes
the date of severance from employment; provided, however, the Compensation shall
include amounts paid to an




6

 

 

 

 





individual who does not currently perform services for the Employer by reason of
qualified military service (within the meaning of 414(u)(1) of the Code) to the
extent the Compensation does not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.

 

(c)Compensation shall also include any deemed Section 125 Compensation as
defined in Revenue Ruling 2002-27.

 

(d)Compensation shall include differential wage payments, as defined in Code
Section 3401(h)(2), that are paid by an Affiliate.

 

(s-1)“CONTINUOUS SERVICE” - The aggregated service of the Employee measured in
years and completed calendar months, based on the Employee's period of elapsed
time of employment determined in accordance with Section 3.3 and the applicable
regulations of the United States Treasury Department.

 

(s-2)“CORPORATION” OR “COMPANY” – AMERCO, a Nevada Corporation.

 

(t) “DISABILITY” - A continuous period of absence resulting from accidental
bodily injury, sickness, mental illness or substance abuse that, in the judgment
of the Advisory Committee, supported by the written opinion of a licensed
physician (who may be designated by the Advisory Committee), prevents a
Participant from performing the essential duties of his own occupation or a
reasonable alternative made available by the Company. If a Participant is also a
participant in the Amerco Disability Plan, a determination of disability
thereunder shall be binding upon, and be deemed a determination of Disability
for all purposes hereunder. 

 

(u)“DIVERSIFIED EQUITY FUND” or “LARGE-CAP FUND” - A fund designed to invest its
holdings in a broadly diversified group of common stocks to seek both dividend
income and capital appreciation over the long term.

 

(v)“EARNINGS” - The term "Earnings" shall mean all of the Participant's wages
within the meaning of Section 3401(a) of the Code and all payments of
compensation to the Employee by the Employer (in the course of the Employer's
trade or business) for which the Employer is required to furnish the Employee a
written statement under Sections 6041(d), 6051(a)(3) and 6502 of the Code,
determined without regard to any rules under Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed. "Earnings" shall also include the amount of Pre-Tax
Contributions that would have been paid to the Participant as current Earnings
reportable on Internal Revenue Service Form W-2 but for the Participant's
election to direct Pre-Tax Contributions.  Only Earnings paid during periods of
actual Plan participation shall be




7

 

 

 

 





includable as Earnings hereunder.  Notwithstanding the foregoing, Earnings in
excess of Two Hundred Sixty Thousand Dollars ($260,000) shall be disregarded for
all purposes.   The limitations specified in the preceding sentence shall be
adjusted to take into account any cost-of-living increase adjustment for that
Plan Year allowable pursuant to the applicable regulations or rulings of the
United States Treasury Department under Section 401(a)(17)(B) of the Code. 
Earnings shall include qualified transportation fringe benefits as described in
Section 132(f)(2) of the Code.

 

For purposes of applying the limitations of Code Section 415, in the case of an
Employee who is an Employee within the meaning of Code Section 401(c)(1) and the
Regulations thereunder, the Employee's Earned Income (as described in Code
Section 401(c)(2) and the Regulations thereunder) shall include amounts deferred
at the election of the Employee that would be includible in gross income but for
the rules of Code Sections 402(h)(1)(B), 402(k), or 457(b)."

 

(w)“EFFECTIVE DATE” - As provided in Section 1.1.

 

(x)“EMPLOYEE” - Each person who is classified by the Employer as a common law
employee (or who would be considered a common law employee if such person were
not on an Authorized Leave of Absence).  Regardless of any subsequent
determination by a court or a governmental agency that an individual should be
treated as a common law employee, an. individual will be considered an Employee
under the Plan only if such individual has been so classified by the Employer
for purposes of this Plan and is not a private contractor.  If the Employer
modifies its classification or treatment of an individual, the modification
shall be applied prospectively only unless the Employer indicates otherwise, in
which case the modification will be effective as of the date specified by the
Employer.  If an individual is characterized as a common law employee of the
Employer by a governmental agency or court but not by the Employer, such
individual shall be treated as an employee who has not been designated for
participation in this Plan.  Leased employees shall not be regarded as Employees
for purposes of actual participation in the Plan.  A “leased employee” is any
person who is not an Employee of the Employer but who has provided services to
the Employer, which services are performed under the primary direction or
control of the employer, on a substantially full-time basis for a period of at
least one (1) year, pursuant to an agreement between the Employer and a leasing
organization.  If a leased employee is subsequently employed by the Employer,
the period during which the leased employee performs services for the Employer
shall be taken into account for calculation of eligibility and vesting credit.

 

(y)“EMPLOYEE SELECTED INVESTMENT FUNDS” - The investment funds, if any,
established pursuant to Section 6.1.

 




8

 

 

 

 





(z)“EMPLOYER” - The Corporation and any Affiliate of the Company (unless the
Board has determined that the Employees of said Company should not participate 
in the Plan) which is designated by the Board as an Employer under the Plan and
whose designation as such has become effective and has continued in effect.  The
designation shall become effective only when it has been accepted by the board
of directors of the designated Employer.  Any Employer may revoke its acceptance
of such designation at any time, but until such acceptance is revoked all the
provisions of the Plan and the Trust Agreement and any amendments thereto shall
apply to the Employees of the Employer.  In the event that the designation of an
Employer as such is revoked by the board of directors of the Employer, the Plan
shall be deemed terminated only as to such Employer.

 

(aa)“EMPLOYER MATCHING CONTRIBUTION ACCOUNT”- The account established pursuant
to Section 8.1 to which Employer Matching Contributions are credited.

 

 ab.         “EMPLOYER MATCHING CONTRIBUTIONS” - The contributions of the
     Employers as described in Section 5.4 of the Plan.

 

(cc)INTENTIONALLY DELETED

 

(dd)“FUNDS” - The various investment alternatives under the Plan, including, but
not limited to, the Balanced Fund, the Income Fund, the Bond Fund, the
Diversified Equity Fund (Large-Cap Fund), the Small-Cap Fund, the Mid-Cap Fund,
the World Fund and the Target Funds.

 

(ee)“HIGHLY COMPENSATED EMPLOYEE” - Each individual who is treated as a "Highly
Compensated Employee" pursuant to Section 2.3 of this Plan.

 

(ff)“HOUR OF SERVICE” -

 

(1)An hour for which an Employee is directly or indirectly compensated, or is
entitled to Compensation, by an Employer or an Affiliate for the performance of
duties.  Such Hours of Service shall be credited in the respective eligibility
and vesting service computation periods in which the duties were performed.

 

(2) An hour for which an Employee is directly or indirectly compensated, or is
entitled to Compensation, by an Employer or an Affiliate on account of a period
of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including Disability), layoff, jury duty, military duty or leave of
absence.  No more than five hundred one (501) Hours of Service shall be credited
under this paragraph for any single continuous




9

 

 

 

 





period (whether or not such period occurs in a single computation period). 
Hours of Service under this paragraph shall be calculated and credited pursuant
to Section 2530.200b-2 of the Department of Labor Regulations governing the
computation of Hours of Service, which are incorporated herein by this
reference.

 

(3) An hour for which back pay (irrespective of mitigation of damages) is either
awarded or agreed to by an Employer or an Affiliate.  The same Hours of Service
shall not be credited both under paragraphs (1) or (2) above, as, the case may
be, and under this paragraph (3).  Hours of Service attributable to back pay
credits will be credited to the respective computation period or periods to
which the back pay pertains, rather than to the period in which the award,
agreement or payment is made.

 

(4) In lieu of determining Hours of Service under the foregoing paragraphs, the
Benefits Department may credit an Employee with ten (10) Hours of Service for
each day for which any service must be credited, or forty-five (45) Hours of
Service for each week for which any service must be credited, or one hundred
ninety (190) Hours of Service for each month for which any service must be
credited.  Such crediting of hours shall be performed on a nondiscriminatory
basis.

 

(5) Employees also shall be credited with any additional Hours of Service
required to be credited pursuant to Federal law other than the Act or the Code.

 

(6) Solely for purposes of determining whether an Employee has incurred a Break
in Service, an Employee shall be credited with Hours of Service in accordance
with the provisions of this paragraph (6) for periods of absence (with or
without pay) by reason of the pregnancy of the Employee, the birth of a child of
the Employee, the placement of a child with the Employee in connection with the
adoption of such child by the Employee, or for purposes of caring for a child of
the Employee for a period beginning immediately following the child's birth or
placement.  An Employee who is on an Authorized Leave of Absence for any of the
foregoing reasons shall receive credit for the Hours of Service which the
Employee would normally have been credited with but for such absence.  If the
Benefits Department and the Employer are unable to determine the Hours which
would have otherwise been credited to the Employee, the Employee shall receive
credit for eight (8) Hours of Service for each day of such absence.  The maximum
number of Hours of Service credited to an Employee pursuant to this paragraph
for any one absence or any series of related absences shall not exceed five
hundred one




10

 

 

 

 





(501).  The hours credited pursuant to this paragraph will be treated as Hours
of Service for the service computation period during which the absence begins if
the Employee would be prevented from incurring a Break in Service during such
twelve (12) consecutive month period solely because of the Hours of Service
credited pursuant to this paragraph.  In all other cases, the Hours of Service
shall be credited to the Employee for the service computation period which
begins immediately following the day on which the absence commences.  This
paragraph (6) shall not be construed as entitling any Employee to an Authorized
Leave of Absence for any of the reasons enumerated above.  An Employee's
entitlement to an Authorized Leave of Absence will be determined in accordance
with the standard policies of the Employer.  No credit will be given pursuant to
this paragraph (6) unless the Employee furnishes to the Benefits Department such
timely information as the Benefits Department may reasonably require to
establish the number of days for which there was such an absence and that the
absence was for one of the reasons enumerated above.

 

(gg) “INACTIVE PARTICIPANT” - A Participant for who Accounts are maintained
under the Plan, but who is not eligible to make Pre-Tax Contributions or to
receive allocations of Employer Matching Contributions or Profit Sharing
Contributions.  An Inactive Participant shall continue to share in the earnings
or losses on Trust investments.

 

(hh)“INCOME FUND” - A fund invested in high quality short and intermediate term
bonds, insurance contracts, and money market securities, with the objective of
earning interest income without exposing the fund to significant fluctuations in
value.

 

(ii) “KEY EMPLOYEE” – As defined in Section 2.2.

 

“(ii-1) “MID-CAP FUND” -  A fund that is primarily designed to invest its
holdings in the stocks of midsize companies - those with market capitalization
of $1-10 billion - and which seeks to provide long-term growth of capital.

 

(jj) “NON-CONTRIBUTING PARTICIPANT” - A Participant who is not eligible to
direct his Employer to make Pre-Tax Contributions, has not elected to direct (or
as of the Automatic Enrollment Date has elected not to direct) his Employer to
make Pre-Tax Contributions, or has stopped directing or making Pre-Tax
Contributions.  This Plan refers to Non-Contributing Participants to distinguish
between an Employee who does not elect to direct (or as of the Automatic
Enrollment Date elects not to direct) Pre-Tax Contributions under this Plan, but
who nonetheless is eligible to receive an allocation of Profit Sharing
Contributions under the Plan, and an Employee who directs Pre-Tax Contributions
under this Plan. An Employee who is eligible to participate in the Plan, but who
does not elect to direct (or as of the Automatic Enrollment Date elects not to
direct) Pre-Tax Contributions, shall




11

 

 

 

 





automatically be a Non-Contributing Participant for the period during which he
does not elect to direct (or as of the Automatic Enrollment Date elects not to
direct) Pre-Tax Contributions.

 

(kk)“NORMAL RETIREMENT AGE” or “NORMAL RETIREMENT DATE” -

 

(1)Normal Retirement Age - The date on which a Participant attains the age of
sixty-five (65) years.

 

(2)Normal Retirement Date - The last day of the month in which the Participant
attains his Normal Retirement Age.

 

(ll)“PARTICIPANT” - An Employee who has satisfied the eligibility requirements
specified in Section 3.1, who has elected to participate pursuant to Section 3.2
and whose participation in the Plan has not been terminated.  An Employee who is
otherwise eligible to participate who does not elect to make any Pre-Tax
Contributions (who is occasionally referred to as a “Non-Contributing
Participant”) will be treated as a Participant for purposes of the application
of the actual deferral percentage tests of Section 4.3, for purposes of the
actual contribution percentage tests of Section 5.4 and for purposes of the
allocation of Profit Sharing Contributions.  If so indicated by the context, the
term Participant shall also include former Participants whose active
participation in the Plan has terminated but who have not received all amounts
to which they are entitled pursuant to the terms and provisions of this Plan. 
Whether former Participants are allowed to exercise an option or election
extended to "Participants" will be determined by the Benefits Department in the
exercise of its discretion, but in making such determinations the Benefits
Department shall act in a uniform, nondiscriminatory manner.  In order to
distinguish between individuals who are actively participating in all phases of
the Plan and former active Participants and individuals who are not making
Pre-Tax Contributions, the Plan occasionally refers to Inactive Participants or
Non-Contributing Participants.  Whether the term Participant includes Inactive
Participants and/or Non-Contributing Participants will be determined by the
Benefits Department based on the context in which the term is used.

 

(mm) “PLAN ENTRY DATE” - For other than eligibility to make Pre-Tax
Contributions, the last day of each calendar quarter – March 31, June 30,
September 30 and December 31.

 

(nn)“PLAN YEAR” - A twelve (12) month period commencing on each January 1 and
ending on each following December 31.

 

(oo) “PRE-TAX CONTRIBUTION ACCOUNT” - The separate bookkeeping account
established pursuant to Section 8.1 to record and credit the Pre-Tax
Contributions directed by a Participant and the net gains and losses thereon.




12

 

 

 

 





 

(pp) “PRE-TAX CONTRIBUTIONS” - The contributions directed by a Participant
pursuant to Section 4.1 of the Plan.

 

(qq)““PRE-TAX CONTRIBUTION ENTRY DATE”- The first day of the first payroll
period following a Participant's completion of three months of Continuous
Service.

 

(rr) “PROFIT SHARING ACCOUNT” - The account established pursuant to Section 8.1
to which Profit Sharing Contributions are credited.

 

(ss)“PROFIT SHARING CONTRIBUTION” - The regular, special, or per capita Profit
Sharing Contributions made by the Employers pursuant to Section 5.1(a), (b) or
(c).

 

(tt)“QUALIFIED DOMESTIC RELATIONS ORDER” - A domestic relations order meeting
the requirements specified in Section 14.2.

 

(uu)“REQUIRED BEGINNING DATE”

 

(1) 5 Percent Owners - For a Participant who is a "5-Percent Owner" as defined
in Code Section 416(i)(1)(B)(i), Required Beginning Date means April 1 of the
calendar year following the calendar year in which the Participant attains age
70½, regardless of whether the Participant has terminated employment with the
Employer.

 

(2) Non 5-Percent Owners - For a Participant who is not a "5-Percent Owner" as
defined in Code Section 416(i)(1)(B)(i), Required Beginning Date shall mean
April 1 of the calendar year following the later of (i) the calendar year in
which the Participant attains age 70½, or (ii) the calendar year in which the
Participant terminates employment with the Employer.  Notwithstanding the above,
for any Participant who attains age 70½ prior to the Plan Year beginning January
1, 1999, Required Beginning Date shall mean, at the Participant's election,
April 1 of the calendar year following (i) the calendar year in which the
Participant attains age 70½, or (ii) the calendar year in which the Participant
terminates employment with the Employer.

 

(vv) “ROLLOVER CONTRIBUTION” - The amounts transferred to the Trust Fund by
Employees in accordance with Section 4.7.

 

(ww) “ROLLOVER CONTRIBUTION ACCOUNT” - A separate account established pursuant
to Section 8.1 to which are credited the Rollover Contributions of an Employee.

 




13

 

 

 

 





(ww-1) “SMALL-CAP FUND” -  A fund that is primarily designed to invest its
holdings in stocks with a relatively small market capitalization, generally
between $300 million and $1 billion.

 

(xx)INTENTIONALLY OMITTED.

 

(xx-1) “TARGET FUND(S)” -  Funds featuring an asset mix determined by the level
of risk and return that is appropriate for an individual investor's age, level
of risk aversion, the investment's purpose and the length of time until the
principal will be withdrawn.

 

(yy) “TERMINATION DATE” - The earliest of (1) the date on which an Employee
voluntarily separates from employment, retires, is discharged or dies, or (2)
the second anniversary of the first day of the period during which the Employee
was absent from service with the Employer by reason of a maternity or paternity
leave (within the meaning of Section 3.3), or (3) the first anniversary of the
first day of the period during which the Employee was absent from service with
the Employer for any reason other than a maternity or paternity leave or a
severance from employment due to voluntarily resignation, discharge, retirement
or death.

 

(zz) “TOP HEAVY PLAN” - A "Top Heavy Plan," as defined in Section 2.2.

 

(aaa)“TRUST AGREEMENT” - The instrument or instruments executed in connection
with the Plan by the Corporation and the Trustees to provide for the investment
and administration of all of the Trust Fund.  The Trust Agreement shall
constitute a part of the Plan.

 

(bbb) “TRUST FUND” - The fund established by the Corporation to provide for the
holding, investment, administration and distribution of all amounts contributed
under the Plan, and the net gains and losses thereon.  The Trust Fund will be
held, administered and distributed for the exclusive benefit of Participants and
their Beneficiaries.  The Trust Fund shall be administered and invested by the
Administrative Trustee pursuant to the Trust Agreement.

 

(ccc) “TRUSTEE” or “TRUSTEES” - The Administrative Trustee acting as such under
the Trust Agreement. 

 

(ccc-1) “WORLD FUND” - A fund that is primarily designed to invest its holdings
in companies located outside the United States.

 

(ddd)“YEAR OF ELIGIBILITY SERVICE” - A twelve (12) month period (the
"Computation Period") in which an Employee is credited with at least one
thousand (1,000) Hours of Service, regardless of whether the Employee is
employed on the last day of said period.  The initial Computation Period shall
commence with the first Hour of Service of the




14

 

 

 

 





Employee. Following this initial Computation Period, a Year of Eligibility
Service shall be determined on the Computation Period commencing on the first
day of the Plan Year which includes the first anniversary of the date on which
the Employee first performed an Hour of Service.  Thereafter, the Benefits
Department shall measure any subsequent Computation Period necessary for a
determination of a Year of Eligibility Service by reference to succeeding Plan
Years.  If an individual terminates employment with the Employers prior to
completing one thousand (1,000) Hours of Service in any of such Computation
Periods and returns to an Employer or any Affiliate after the close of the
Computation Period during which his employment was terminated, in the future the
relevant Computation Periods shall commence on the date the individual first
performs an Hour of Service for an Employer or any Affiliate following his
reemployment and the anniversaries thereof.  Once a Participant enters the Plan
pursuant to Section 3.1, the Participant need not complete any particular number
of Hours of Service in order to make Pre-Tax Contributions pursuant to Section
4.1.  The Participant may, however, be required to complete one thousand (1,000)
Hours of Service during the Plan Year in order to receive an allocation of
Employer contributions pursuant to Section 8.2(e).  All years of service with
any of the Employer’s Canadian Affiliate(s) shall be taken into account. 
Effective November 1, 1997, for purposes of determining an Employee's Years of
Eligibility Service under this Plan, service with North American Insurance
Company and Safemate Life Insurance Company shall be taken into account.

 

2.2. TOP HEAVY PLAN PROVISIONS.

 

The provisions of this Section 2.2 shall be observed in determining the Plan's
status as a Top Heavy Plan or a Super Top Heavy Plan:

 

(a)GENERAL RULES.  The Plan will be a Top Heavy Plan for a Plan Year if, on the
last day of the prior Plan Year (hereinafter referred to as the "determination
date "), more than sixty percent (60%) of the cumulative balances credited to
all accounts of all Participants are credited to or allocable to the accounts of
Key Employees.    For purposes of making these determinations, the following
rules will apply:

 

(1)The balance credited to or allocable to a Participant's accounts for purposes
of this Section 2.2 shall include contributions made on or before the applicable
determination date, together with withdrawals and distributions made during the
five (5) year period ending on the determination date.

 

(2) The accounts of any Participant who was formerly (but no longer is) a Key
Employee shall be disregarded.  In addition, the accounts of any Participant who
has not performed any services for the Employer or an Affiliate during the five
(5) year period ending on the determination date shall be disregarded.




15

 

 

 

 





 

(3)Rollover contributions that are both initiated by the Employee and are not
derived from a plan maintained by the Employer or any Affiliate shall be
disregarded unless otherwise provided in lawful regulations issued by the United
States Treasury Department.  Other amounts rolled over to or from this Plan to
or from another qualified plan will be considered in calculating the Plan's
status as a Top Heavy Plan if and to the extent required by said regulations.

 

(b)AGGREGATION OF PLANS.  Notwithstanding anything in this Section 2.2 to the
contrary, in the event that the Plan shall be determined by the Benefits
Department (in its sole and absolute discretion, but pursuant to the provisions
of Section 416 of the Code) to be a constituent in an "aggregation group", this
Plan shall be considered a Top Heavy Plan only if the "aggregation group" is a
"top heavy group".  For purposes of this Section 2.2, an "aggregation group"
shall include the following:

 

(1) Each plan intended to qualify under Section 401(a) of the Code sponsored by
the Employer or an Affiliate in which one (1) or more Key Employees participate;

 

(2) Each other plan of the Employer or an Affiliate that is considered in
conjunction with a plan referred to in clause (1) in determining whether or not
the nondiscrimination and coverage requirements of Section 401(a)(4) or Section
410 of the Code are met; and

 

(3)If the Benefits Department, in the exercise of its discretion, so chooses,
any other such plan of the Employer or an Affiliate which, if considered as a
unit with the plans referred to in clauses (1) and (2), satisfies the
requirements of Code Section 401(a) and Code Section 410.

 

A "top heavy group" for purposes of this Section 2.2 is an "aggregation group"
in which the sum of the present value of the cumulative accrued benefits for Key
Employees under all "defined benefit plans" (as defined in Section 414(j) of the
Code) included in such group plus the aggregate of the account balances of Key
Employees on the last Accounting Date in the twelve (12) month period ending on
the respective determination date under all "defined contribution plans" (as
defined in Section 414(i) of the Code) included in such group exceeds sixty
percent (60%) of the total of such similar sum determined for all employees and
beneficiaries covered by all such plans (where such present values and account
balances are those present values applicable to those determination dates of
each plan which fall in the same calendar year).    The Benefits Department will
calculate the present value of the cumulative annual benefits under a defined
benefit plan in accordance with the rules set forth




16

 

 

 

 





in the defined benefit plan.  All determinations will be made in accordance with
applicable regulations under Section 416 of the Code.

 

(c)This Section shall apply for purposes of determining whether the Plan is a
top-heavy plan under Section 416(g) of the Code for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of Section 416(c) of the Code for such years. 

 

(i)Determination of Top-heavy Status.

 

(A)Key Employee.  In determining whether the Plan is Top-Heavy for Plan Years
beginning after December 31, 2001, Key Employee means any employee or former
employee (including any deceased employee) who at any time during the plan year
that includes the determination date (as defined in Section 7.6) is an officer
of the Employer having annual Compensation greater than $130,000 (as adjusted
under § 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner of the Employer, or a 1-percent owner of the Employer having
an annual compensation of more than $150,000.

 

In determining whether the Plan is top-heavy for plan years beginning before
January 1, 2002, Key Employee means any employee or former employee (including
any deceased employee) who at any time during the 5-year period ending on the
determination date, is an officer of the employer having an annual compensation
that exceeds 50 percent of the dollar limitation under § 415(b)(1)(A), an owner
(or considered an owner under § 318) of one of the ten largest interests in the
employer if such individual's compensation exceeds 100 percent of the dollar
limitation under § 415(c)(1)(A), a 5-percent owner of the employer, or a
1-percent owner of the employer who has an annual Compensation of more than
$150,000.  For purposes hereof, “annual compensation” means compensation within
the meaning of Code Section 415(c)(3).

 

The determination of who is a key employee will be made in accordance with §
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.

 

(B)Determination of Present Values and Amounts.  This Section 2.2(c) shall apply
for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.

 

(1)Distributions During Year Ending on the Determination Date.  The present
value of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with
respect to the employee under the Plan and any plan aggregated with the Plan
under Section




17

 

 

 

 





416(g)(2) of the Code during the one year period ending on the determination
date.  The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code.  In the case of a
distribution made for a reason other than severance from employment, death, or
disability, this provision shall be applied by substituting 5-year period for
1-year period.

 



(2)  Employees Not Performing Services Having Year Ending on the Determination
Date.  The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

 

(C)Minimum Benefits.  Employer matching contributions shall be taken into
account for purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the Plan.  The preceding sentence shall apply
with respect to matching contributions under the Plan or, if the Plan provides
that the minimum contribution requirement shall be met in another plan, such
other plan.  Employer matching contributions that are used to satisfy the
minimum contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.

 

2.3. HIGHLY COMPENSATED EMPLOYEE

 

(a)GENERAL.  The term "Highly Compensated Employee" shall include all "highly
compensated active employees" and all "highly compensated former employees."

 

(b) HIGHLY COMPENSATED ACTIVE EMPLOYEES.  A Highly Compensated Active Employee
includes any Employee who performs service for the Employer during the current
Plan Year (the “determination year”) and who:

 

(1) during the determination year, or during the preceding Plan Year, is or was
a 5% owner as described in Section 416 (i)(l) of the Code and the applicable
regulations thereunder; or

 

(2) for the preceding year received compensation from the Employer in excess of
$80,000.  The $80,000 amount is adjusted at the same time and in the same manner
as under Code section 415(d), except that the base period is the calendar year
ending September 30, 1996.

 

(c)HIGHLY COMPENSATED FORMER EMPLOYEES.  The term Highly Compensated Former
Employee shall mean any individual formerly employed by the Employer who
satisfied the definition of "highly compensated active employee" set forth




18


 


 


above, (i) at the time he separated from employment or (ii) at any time after he
attained fifty-five (55) years of age.  No highly compensated former employee
shall be considered a member of the top-paid group (as defined above), if, at
any time prior to the termination of employment and prior to attaining
fifty-five (55) years of age, a highly compensated active employee receives
Compensation which is less than fifty percent (50%) of the Employee's annual
average compensa­tion for the three (3) consecutive years preceding the
determination year during which the Employee received the greatest amount of
compensation from the Employer, then such Employee shall not be deemed to be a
highly compensated former employee upon his actual separation from employment
with the Employer if, after the "deemed separation year," as defined in Section
1.414(q)-lT Q & A-5(a)(3) of the regulations, and before the Employee's actual
year of separation such Employee's services for and Compensation from the
Employer, under all the facts and circumstances increase significantly so as to
result in a deemed a resumption of employment.

 

(d) COST-OF-LIVING ADJUSTMENTS.  The dollar limitations of sub-paragraphs (b)(2)
above shall be adjusted at the same time and in a similar manner pursuant to the
applicable rulings or regulations of the United States Treasury Department under
Code Section 415(d).

 

2.4. CONSTRUCTION.

 

The masculine gender, where appearing in the Plan, shall include the feminine
gender, and the singular shall include the plural, unless the context clearly
indicates to the contrary.  The term "delivered to the Advisory Committee," as
used in the Plan, shall include delivery to a person or persons designated by
the Advisory Committee for the disbursement and receipt of administrative
forms.  The term “delivered to the Benefits Department”, as used in the Plan
shall include delivery to a person or persons designated by the Benefits
Department for the disbursement and receipt of administrative forms.  Delivery
shall be deemed to have occurred only when the form or other communication is
actually received, and, with respect to the receipt of forms effective as of a
payroll period, delivery effective for the payroll period must be made within
the time indicated by the Advisory Committee or the Benefits Department, as the
case may be, for receipt of such form or other communication to be effective as
of the next-occurring payroll period.  Any such rule with respect to delivery
shall be uniformly applicable to all Employees and Participants.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan.  If any provision of this Plan is determined
to be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect.  All of the provisions of this Plan shall be
construed and enforced according to the laws of the State of Arizona and shall
be administered according to the laws of such state, except as otherwise
required by the Act, the Code or other Federal law. It is the intention of the
Corporation that the Plan as adopted by the Employers shall constitute a
qualified plan under the provisions of Section 401(a) of the Code, and that the
Trust Fund maintained pursuant to the Trust Agreement shall be exempt from
taxation pursuant to Section 501(a) of the Code.  This Plan




19


 


 


shall be construed in a manner consistent with the Corporation's intention.

 

 

ARTICLE THREE

 

ELIGIBILITY AND PARTICIPATION

 

3.1. ELIGIBILITY.

 

(a) CURRENT PARTICIPANTS.  Each Employee who was a Participant in the Plan on
the day immediately preceding the Effective Date shall be a Participant in the
Plan on the Effective Date.

 

(b)NEW PARTICIPANTS.  Each other Employee shall become eligible to participate
in the Plan as of the dates specified below:

 

(1) PRE-TAX CONTRIBUTIONS - A Participant shall be eligible to commence making
Pre-Tax Contributions as of his Pre-Tax Contribution Entry Date.

 

(2) PROFIT SHARING CONTRIBUTIONS - A Participant will become eligible to
participate in the allocation of Profit Sharing Contributions as of the Plan
Entry Date coinciding with or following the Participant's completion of one (1)
Year of Eligibility Service.

 

(c)COLLECTIVE BARGAINING UNIT EMPLOYEES AND LEASED EMPLOYEES Employees who are
covered by a collective bargaining agreement with a union with which an Employer
or Affiliate has bargained in good faith over retirement benefits shall not be
eligible to participate in this Plan unless their collective bargaining
agreement specifically provides for their participation in this Plan.  Employees
who are "leased employees" for purposes of Section 414(n) of the Code shall not
be eligible to participate hereunder.

 

3.2. PARTICIPATION.

 

(a) GENERAL.There shall be two (2) levels of contribution participation in the
Plan. An Employee who has satisfied the eligibility requirements specified in
Section 3.1 but who does not elect to participate (or as of the Automatic
Enrollment Date elects not to participate) in all contribution features of the
Plan shall be a Non-Contributing Participant.  Participation in the contribution
features of this Plan, other than the allocation of discretionary Profit Sharing
Contributions, shall be entirely voluntary.

 

(b) PRE-TAX CONTRIBUTIONS BEFORE THE AUTOMATIC




20


 


 


ENROLLMENT DATE.  Each Employee who, before the Automatic Enrollment Date, is
eligible pursuant to Section 3.1 to make Pre-Tax Contributions may direct such
contributions by signing an enrollment form provided by the Benefits Department
and delivering the form to the Benefits Department.  The enrollment form shall
authorize Earnings reductions in an amount equal to the amount of Pre-Tax
Contributions directed by the Participant.  The Employee shall designate on the
form the amount of his Pre-Tax Contributions and shall authorize the reduction
of his Earnings in an amount equal to his directed Pre-Tax Contributions.  On
the form, the Employee also shall designate the Fund or Funds to which amounts
credited to his Pre-Tax Contribution Account shall be allocated, to the extent
permitted under this Plan.

 

(c) PRE-TAX CONTRIBUTIONS ON AND AFTER THE AUTOMATIC ENROLLMENT DATE.  Each
Employee who, on or after the Automatic Enrollment Date, is eligible pursuant to
Section 3.1 to make Pre-Tax Contributions will automatically make Pre-Tax
Contributions to the Plan in an amount equal to three percent (3%) of his
Earnings,  without the necessity of signing or delivering to the Benefits
Department an enrollment form.  If the Employee does not want to make Pre-Tax
Contributions, he may elect not to make Pre-Tax Contributions by signing a form
provided by the Benefits Department and delivering the form to the Benefits
Department.  If an eligible Employee becomes a Participant due to automatic
enrollment, his failure to elect not to make Pre-Tax Contributions will be
deemed to authorize the reduction of his Earnings in an amount equal to three
percent (3%).  Subject to the limitations in Section 4.1(c), an Employee who is
eligible pursuant to Section 3.1 to make Pre-Tax Contributions may elect to make
Pre-Tax Contributions in an amount other than three percent (3%) of his
Earnings, by signing an enrollment form provided by the Benefits Department and
delivering the form to the Benefits Department.  The enrollment form shall
authorize Earnings reductions in an amount equal to the amount of Pre-Tax
Contributions directed by the Participant.  The Employee shall designate on the
form the amount of his Pre-Tax Contributions and shall authorize the reduction
of his Earnings in an amount equal to his directed Pre-Tax Contributions.  On
the form, the Employee also shall designate the Fund or Funds to which amounts
credited to his Pre-Tax Contribution Account shall be allocated, to the extent
permitted under this Plan.  If an eligible Employee becomes a Participant due to
this Section 3.2(c), his Pre-tax Contributions made after the Automatic
Enrollment Date shall be allocated as set forth below unless and until he
designates the extent to which such amounts should instead be allocated to the
Funds.

 

BALANCED FUND - 50%

DIVERSIFIED EQUITY (LARGE-CAP) FUND -      30%

          BOND FUND -  10%

          INCOME FUND -  10%

 

The Automatic Enrollment Pre-Tax Contribution deferral rate shall automatically
increase by one percent (1%) on each anniversary of an Employee’s Automatic
Enrollment Date, up to a maximum Pre-Tax Contribution deferral rate of eight
percent (8%).  If the Employee does not want his Pre-Tax Contribution deferral
rate to automatically increase as provided




21


 


 


herein, he may elect not to authorize same by signing a form provided by the
Benefits Department and delivering the form to the Benefits Department.  If an
eligible Employee becomes a Participant due to automatic enrollment, his failure
to opt out of the automatic annual one percent (1%) increase will be deemed to
authorize the reduction of his Earnings in accordance with same. 

 

(d)TRANSITION TO THE AUTOMATIC ENROLLMENT SYSTEM.  As of the Automatic
Enrollment Date, the enrollment forms of all Participants who are, as of such
date, making Pre-Tax Contributions to the Plan, will be honored and the amount
of such contributions shall not be affected.  However, each eligible Employee
who as of the Automatic Enrollment Date is not making Pre-Tax Contributions to
the Plan will automatically begin making Pre-Tax Contributions in accordance
with Section 3.2(c) as of such date unless the eligible Employee elects not to
make Pre-Tax Contributions in accordance with the provisions of Section 3.2(c).

 

(e) DELIVERY OF FORMS.  All forms to be delivered to the Benefits Department
pursuant to this Section 3.2 must be received by the Benefits Department at
least ten (10) days prior to the earliest date on which the directions under
such forms could take effect or within such shorter period as may be specified
by the Benefits Department in rules of uniform application.  Before the
Automatic Enrollment Date, completion of a valid enrollment form shall be a
mandatory requirement for participation in the Plan other than as a
Non-Contributing Participant.

 

3.3. CREDITING OF SERVICE.

 

(a)GENERAL RULE.  All periods of Continuous Service shall be taken into account
under this Plan.  An Employee's Continuous Service shall be determined by
aggregating the calendar days of service included in each "period of service"
performed by the Employee, and expressing the total in completed years and
months, disregarding any fractional months.  If two (2) or more "periods of
service" are aggregated, a complete year shall consist of three hundred
sixty-five (365) days and a complete month shall consist of thirty (30) days.  A
"period of service" commences on the day on which the Employee performs his
first Hour of Service for the Employer or an Affiliate or, when an Employee
incurs a Break in Continuous Service, on the day on which the Employee performs
his first Hour of Service following the Break in Continuous Service.  The
"period of service" ends on the Employee's Termination Date, unless the Employee
again resumes employment with the Employer or an Affiliate prior to the
occurrence of a Break in Continuous Service, in which case the "period of
service" will continue and the Employee also will receive credit for the period
of time between the Termination Date and the date of reemployment.

 

(b) SPECIAL RULES FOR MATERNITY AND PATERNITY LEAVES.  The Continuous Service of
an Employee who is absent from work by reason of a maternity or paternity leave
shall not include the period of time following the first anniversary of the
first




22


 


 


day of such leave even though the Employee's Termination Date shall not be
deemed to occur until the second anniversary of such leave.  For purposes of
this Plan, a "maternity or paternity leave" is an Authorized Leave of Absence
granted for any of the following reasons:  the pregnancy of the Employee; the
birth of a child of the Employee; the placement of a Child with the Employee in
connection with the adoption of such child by the Employee; or the caring for a
child of the Employee for a period beginning immediately following the child's
birth or placement with the Employee.  This paragraph shall not be construed as
entitling any Employee to an Authorized Leave of Absence for any of the reasons
noted above.  An Employee's entitlement to an Authorized Leave of Absence will
be determined in accordance with the Employer's standard policies.

 

(c)SPECIAL RULE FOR OTHER ABSENCES.  If an Employee's employment has been
terminated on account of resignation, discharge or retirement and the Employee
is rehired, the period between the Employee's Termination Date and his date of
rehire shall be taken into account and treated as a period of Continuous Service
if the Employee is rehired within twelve (12) months of his Termination Date. 
If the Employee is absent from employment for reasons other than resignation,
discharge or retirement and, during such absence, the Employee resigns, is
discharged or retires, if the Employee, is thereafter rehired, the period
between the Employee's date of resignation, discharge or retirement and his date
of rehire shall be taken into account and treated as a period of Continuous
Service if the Employee is rehired by the Employer prior to the first
anniversary of the date on which the Employee's initial period of absence from
employment commenced.

 

3.4.EFFECT OF REHIRING.

 

In the event that an Employee separates from employment with the Employer and is
later rehired, as a general rule he shall remain credited with all of his Years
of Eligibility Service and all periods of Continuous Service credited to him
during his prior period of employment.  If such an Employee was a Participant or
had satisfied the eligibility requirements of Section 3.1 during his prior
period of employment and following his return he is otherwise eligible to
participate in the Plan, the Employee shall commence participation in the Plan
upon the later of his date of rehire or the date on which he would have
commenced participation if his employment had not terminated.

 

3.5. AFFILIATED EMPLOYERS.

 

For the purpose of computing an Employee's Years of Eligibility Service and
period of Continuous Service, employees of Affiliates of the Employer shall be
given credit for their Hours of Service and periods of Continuous Service with
such Affiliates in the event that they become Employees of an Employer as though
during such periods they were Employees of an Employer. Persons employed by a
business organization that is acquired by the Employer or by an Affiliate of the
Employer shall be credited with service for their Hours of Service and periods
of Continuous Service with such predecessor employer hereunder in the




23


 


 


event that they become Employees of an Employer only to the extent required
under lawful regulations of the United States Treasury Department under Section
414(a)(2) of the Code or to the extent determined by the Board of the acquiring
company on a uniform basis with respect to employees of each "predecessor
company," which term for this purpose means and includes any organization which
is acquired by an Employer or any Affiliate.

 

3.6. TRANSFERS TO AND FROM AN ELIGIBLE CLASS OF EMPLOYEES.

 

(a) TRANSFERS OUT OF PLAN.  A Participant will automatically become ineligible
to participate in the Plan as of the effective date of a change in his
employment classification if as a result of the change he is no longer eligible
to participate in the Plan.  All sums credited to the Inactive Participant's
accounts will continue to be held pursuant to the terms of this Plan and will be
distributed to the Inactive Participant only upon his subsequent termination of
employment or the occurrence of some event permitting a distribution pursuant to
the provisions of this Plan.

 

(b) TRANSFERS TO PLAN.  If an Employee of the Employer is not eligible to,
participate in the Plan due to his employment classification, he shall
participate immediately upon becoming a member of an eligible class of Employees
if he has satisfied the other requirements set forth in Section 3.1 and would
have become a Participant previously had he been in an eligible class.

 

(c) SERVICE CREDIT.  In any event, an Employee's service in an ineligible
employment classification shall be considered in calculating the Employee's
Years of Eligibility Service and years of Continuous Service.

 

(d) TRANSFERS TO AFFILIATES.  If a Participant ceases to participate in the Plan
solely as a result of his transfer to an Affiliate that has not adopted this
Plan, amounts credited to his accounts as of the date of his transfer shall not
be forfeited or distributed.  Rather, such amounts shall be payable in
accordance with the terms of this Plan upon his subsequent termination of
employment with all Affiliates and the Employer or the occurrence of some other
event permitting a distribution pursuant to the provisions of this Plan.

 

3.7. LEASED EMPLOYEES.

 

A "leased employee" (within the meaning of Section 414(n)(2) of the Code) shall
be treated as an Employee of the Employer for purposes of the pension
requirements of Section 414(n)(3) of the Code, unless leased employees
constitute less than twenty percent (20%) of the Employer's non-highly
compensated work force (within the meaning of Section 414(n)(5)(C)(ii) of the
Code) and the leased employee is covered by a "safe harbor plan" that satisfies
the requirements of Section 414(n)(5)(B) of the Code.  In any event, a leased
employee who is deemed to be an Employee of the Employer pursuant to the
preceding




24


 


 


sentence shall be treated as if he is employed in an employment classification
that has not been designated for participation in the Plan.

 

 

ARTICLE FOUR

 

EMPLOYEE CONTRIBUTIONS

 

4.1. PRE-TAX CONTRIBUTIONS.

 

(a) ELECTION.  Subject to Section 3.2, each Participant may direct the Employer
to make Pre-Tax Contributions to the Trust Fund on the Participant's behalf
during each Plan Year while he is a Participant.  The amount payable to the
Participant as his current salary or wages shall then be reduced by an amount
equal to the Pre-Tax Contributions directed by the Participant.

 

(b) TRANSFER TO TRUSTEE.  Pre-Tax Contributions shall be forwarded to the
Trustee by the earlier of (i) the date the Pre-Tax Contributions can reasonably
be segregated from the Employer’s assets, or (ii)  the fifteenth (15th) business
day of the month following the month in which such amounts would otherwise have
been payable to the Participant in cash.

 

(c)LIMITATIONS.  The Employer and the Benefits Department shall implement such
procedures as may be necessary to assure that the sum of the Pre-Tax
Contributions and the Employer Contributions does not exceed the maximum amount
that may be deducted by the Employer pursuant to Section 404 of the Code.  The
maximum rate of Pre-Tax Contributions shall be one hundred percent (100%) of a
Participant’s Earnings.  Pre-Tax Contributions also shall be subject to such
other nondiscriminatory restrictions as the Employer and Benefits Department
shall determine and announce to Plan Participants.

 

4.2. PRE-TAX CONTRIBUTIONS--DOLLAR LIMITATION.

 

A Participant's Pre-Tax Contributions for any calendar year may not exceed the
dollar limitation contained in Code Section 402(g) in effect for the
Participant’s taxable year beginning in such calendar year.  This limitation
applies in the aggregate to the Participant's "elective contributions" under all
plans.  For this purpose, the term "elective contributions" includes the
Participant's Pre-Tax Contributions to this Plan, the Participant's pre-tax
contributions to any other qualified cash or deferred arrangement (as defined in
Section 401(k) of the Code), any elective employer contributions to a simplified
employee pension plan that are not included in the Participant's gross income
due to Section 402(h)(1)(B) of the Code and any employer contribution used to
purchase an annuity contract under Section 403(b) of the Code pursuant to a
salary reduction arrangement (within the meaning of Section 3121(a)(5)(D) of the
Code).  In the event that the Participant's elective contributions




25


 


 


to all such programs during any calendar year exceed the limitation for that
calendar year, the Participant may, by March 1 of the calendar year following
the calendar year for which the excess contributions were made, so advise the
Benefits Department and request the return of all or a portion of the excess
contributions to this Plan.  The excess contributions, along with any income
thereon (as determined by the Benefits Department in accordance with rules of
uniform and nondiscriminatory application) may then be returned to the
Participant by the next following April 15.  The Benefits Department is not
under any obligation, however, to honor a request for a return.

 

All employees who are eligible to make elective deferrals under this Plan and
who have attained ago 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Section 414(v) of the Code.  Such catch-up contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of Sections 402(g) and 415 of the Code.  The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions. 
Employer discretionary matching contributions will not be made for catch up
contributions made pursuant to this Article.

 

4.3.LIMITATION ON CONTRIBUTIONS OF HIGHLY COMPENSATED EMPLOYEES.

 

(a)ACTUAL DEFERRAL PERCENTAGE LIMITATIONS.  The contributions made by
Participants who are Highly Compensated Employees shall be limited to the extent
necessary to satisfy one of the following two paragraphs:

 

(1)The "actual deferral percentage" for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the "actual deferral percentage"
for Participants who are not Highly Compensated Employees for the previous Plan
Year multiplied by one and one-quarter (1.25); or

 

(2)The actual deferral percentage for Participants who are Highly Compensated
Employees for the Plan Year shall not exceed the actual deferral percentage for
Participants who are not Highly Compensated Employees for the previous Plan Year
multiplied by two (2) provided that the actual deferral percentage for
Participants who are Highly Compensated Employees does not exceed the actual
deferral percentage for Participants who are not Highly Compensated Employees by
more than two percentage points (2%).

 

(b)SPECIAL DEFINITIONS.  For purposes of this Section alone, the following
definitions shall apply:




26


 


 


 

(1) "Actual deferral percentage" - The average (expressed as a percentage) of
the deferral percentages of the Participants in a group.  The actual deferral
percentage for a group shall be determined by adding the deferral percentage of
all Participants in the group and dividing that sum by the number of
Participants in the group.

 

(2) "Deferral percentage" - The ratio (expressed as a percentage) of the Pre-Tax
Contributions under the Plan on behalf of the Participant for the Plan Year to
the Participant's Compensation for the Plan.

 

(3)"Compensation" - Compensation shall be defined in accordance with the
definition of Compensation in Section 2.1(s) of the Plan.

 

(c)SPECIAL RULES.  For purposes of this Section, the following rules shall
apply:

 

(1) If any Highly Compensated Employee is a participant under two (2) or more
cash or deferred arrangements of the Employer, all such cash or deferred
arrangement shall be treated as one (1) cash or deferred arrangement for
purposes of determining such Highly Compensated Employee's individual deferral
percentage.

 

(2)At the election of the Employer, but in accordance with such rules as may be
prescribed in applicable regulations, any matching contributions (within the
meaning of Section 401(m)(4)(A) of the Code) or qualified nonelective
contributions (within the meaning of Section 401(m)(4)(C) of the Code) allocated
to a Participant under this or any other plan described in Section 401(a) of the
Code maintained by the Employer or an Affiliate shall be aggregated with the
Participant's Pre-Tax Contributions under this Plan for purposes of determining
the Participant's deferral percentage.  If the Employer makes such an election,
such matching and qualified nonelective contributions (i) must satisfy the
conditions set forth in Treasury Regulation Section 1.401(k)- I (b)(5) and (ii)
must be subject to the same distribution requirements as are Pre-Tax
Contributions.  Additionally, in accordance with Treasury Regulations Section
1.401(k)-1(g)(13), such matching and qualified nonelective contributions must
satisfy the above requirements without regard to whether they are actually
treated as Pre-Tax Contributions.

 

(3)If this Plan satisfies the requirements of Section 401(a)(4) or Section 410
of the Code only if aggregated with one or more other plans, or if one or more
other plans satisfy the requirements of Section 410(b) of the Code




27


 


 


only if aggregated with this Plan, then the limitations of this Section shall be
applied by determining the deferral percentages of Participants as if all such
plans were a single plan.

 

(4) The determination and treatment of the contribution percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

 

(5) For purposes of determining the actual deferral percentage under Section
4.3(a), Participants who are directly or indirectly eligible to make an election
to make a Pre-Tax Contribution under the Plan for all or a portion of the Plan
Year shall be taken into account, including a Participant who cannot make
Pre-Tax Contributions because of the limitations of Sections 415(c)(1) or
415(e).

 

(6) Pre-Tax Contributions made by a Participant will be taken into account under
the actual deferral percentage test for a Plan Year only if the contributions
relate to Compensation that either would have been received by the Participant
in the Plan Year (but for the deferral election) or are attributable to services
performed by the Participant in the Plan Year and would have been received by
the Participant within two and one-half (2½) months after the close of the Plan
Year (but for the deferral election).

 

(7) If the Corporation has elected to apply Code Section 410(b)(4)(B) in
determining whether the cash or deferred arrangement meets the requirements of
Code Section 40l(k)(3)(A)(i), the Corporation may, in determining whether the
Plan meets the requirements of Section 4.3(a), exclude from consideration all
eligible Employees (other than Highly Compensated Employees) who have not met
the minimum age and service requirements of Code Section 410(a)(1)(A).

 

(d)DISTRIBUTION OF EXCESS CONTRIBUTIONS.  No later than the last day of each
Plan Year, any "excess Pre-Tax Contributions" and the income allocable thereto
will be distributed to Participants who made the excess Pre-Tax Contributions
during the preceding Plan Year, except to the extent excess Pre-Tax
Contributions are classified as catch-up contributions. For purposes of this
paragraph, the term "excess Pre-Tax Contributions" means, with respect to any
Plan Year, the aggregate amount of Pre-Tax Contributions paid to the Plan by the
Highly Compensated Employees for the Plan Year over the maximum amount of
Pre-Tax Contributions permitted pursuant to Section 4.3(a) and Section
401(k)(3)(A)(ii) of the Code. The distribution of excess Pre-Tax Contributions
for any Plan Year shall be made to Highly Compensated Employees on the basis of
the dollar amount of Pre-Tax Contributions made by each Highly Compensated
Employee in accordance with the following procedure:




28


 


 


 

(1) Step One: The dollar amount of the excess Pre-Tax Contribution for each
Highly Compensated Employee shall be calculated in the manner described in Code
Section 401(k)(8)(B) and Treasury Regulation Section 1.401(k)-I(f)(2). However,
in applying these rules, rather than distributing the amount necessary to reduce
the actual deferral percentage of each Highly Compensated Employee in order of
these Employees' actual deferral percentages, the Plan uses these dollar amounts
in Step Two;

 

(2) Step Two: The sum of the dollar amounts calculated pursuant to Step One
shall be calculated. The total amount calculated in this Step Two shall be
distributed in accordance with Steps Three and Four;

 

(3) Step Three: The Pre-Tax Contributions of the Highly Compensated Employee
with the highest dollar amount of Pre-Tax Contributions shall be reduced by the
dollar amount required to cause that Highly Compensated Employee's Pre-Tax
Contributions to equal the dollar amount of the Pre-Tax Contributions of the
Highly Compensated Employee with the next highest dollar amount of Pre-Tax
Contributions. This dollar amount is then distributed to the Highly Compensated
Employee with the highest dollar amount of Pre-Tax Contributions. However, if a
lesser reduction, when added to the total dollar amount already distributed
under this Step Three, would equal the total calculated under Step Two, the
lesser amount shall be distributed; and

 

(4) Step Four: If the total amount distributed is less than the amount
calculated pursuant to Step Two, Step 3 is repeated.

 

The income allocable to excess Pre-Tax Contributions shall be determined by
multiplying the income allocable for the Plan Year to the Participant's Pre-Tax
Contributions Account from which the excess contributions are to be distributed
by a fraction, the numerator of which is the excess Pre-Tax Contribution on
behalf of the Participant for The preceding Plan Year and the denominator of
which is the sum of the Participant's Pre-Tax Contributions Account balance on
the last business day of the preceding Plan Year plus the Pre-Tax Contributions
(other than excess Pre-Tax Contributions) allocated to that account during the
Plan Year. If there is a loss, the total excess Pre-Tax Contributions shall
nonetheless be distributed to the Participant, but the




29


 


 


amount distributed shall not exceed the balance of the Pre-Tax Contributions
Account from which the distribution is made. The amount of any excess
contributions to be distributed shall be reduced by excess deferrals previously
distributed for the taxable year ending in the same Plan Year in accordance with
Section 402(g)(2) of the Code and excess deferrals to be distributed for a
taxable year shall be reduced by excess contributions previously distributed for
the Plan beginning in such taxable year.

 

With respect to excess deferrals (as defined in Code §402(g)) made in taxable
year 2007, the Plan administrator must calculate allocable income for the
taxable year and also for the gap period (i.e., the period after the close of
the taxable year in which the excess deferral occurred and prior to the
distribution); provided that the Plan administrator will calculate and
distribute the gap period allocable income only if the Plan administrator in
accordance with the Plan terms otherwise would allocate the gap period allocable
income to the Participant's account. With respect to excess deferrals made in
taxable years after 2007, gap period income may not be distributed.

 

For purposes of determining whether the Employer maintains an alternative
defined contribution plan (described in Treas. Reg. §1.401 (k)-1 (d)(4)(i)) that
would prevent the Employer from distributing elective deferrals (and other
amounts, such as QNECs, that are subject to the distribution restrictions that
apply to elective deferrals) from a terminating 401(k) plan, an alternative
defined contribution plan does not include an employee stock ownership plan
defined in Code §§4975(e)(7) or 409(a), a simplified employee pension as defined
in Code §408(k), a SIMPLE IRA plan as defined in Code §408(p), a plan or
contract that satisfies the requirements of Code §403(b), or a plan that is
described in Code §§457(b) or (f).

 

To the extent a Highly Compensated Employee has not reached his or her catch-up
contribution limit, excess Pre-Tax Contributions allocated to such highly
Compensated Employee are catch up contributions and shall not be treated as
excess Pre-Tax Contributions.

 

(e) REDUCTION OF FUTURE CONTRIBUTIONS.  If prior to the end of a Plan Year, the
Benefits Department concludes that the average rate of Pre-Tax contributions
made on behalf of Highly Compensated Employees would violate the rules set forth
in paragraph (a) and Section 401(k) of the Code, the Benefits Department may
prospectively reduce the Pre-Tax Contributions directed by the Highly
Compensated Employees.  The reduction shall be implemented by reducing first the
highest rates of Pre-Tax voluntary Contributions within such group and then the
highest rates of Pre-Tax Required Contributions within the group, with such
rates to be reduced in one percent (1%) increments or fractions thereof, as
determined by the  Benefits Department.  Any reduction pursuant to this Section
shall be




30


 


 


limited to the extent necessary to assure compliance with the requirements set
forth in paragraph (a) and Section 401(k) of the Code.

 

4.4.DESIGNATION AND CHANGE OF DESIGNATION OF PRE-TAX CONTRIBUTIONS.

 

(a) USE OF FORMS.  All designations or changes of designation of the amount of
Pre-Tax Contributions directed by a Participant shall be made on forms supplied
by the Benefits Department, signed by the Participant and delivered to the
Benefits Department.  Notwithstanding the foregoing, as of the Automatic
Enrollment Date, any designation made as a result of an automatic enrollment,
need not be made on a form.

 

(b) FREQUENCY OF CHANGES.  A Participant may change his rate of Pre-Tax
Contributions as of the first day of each calendar month, except as otherwise
determined by the Benefits Department in a uniform non-discriminatory manner
with respect to all Participants.  Such designations or changes may be made
electronically (i.e., e-mail) in the manner and in such form as the Benefits
Department shall determine in its discretion.  All such designations or changes
shall be made effective as of the first day of the calendar month following
receipt by the Benefits Department of the appropriate forms, as long as the
forms are received by the Benefits Department at least ten (10) days prior to
the first day of such calendar month or within such shorter period as the
Benefits Department may prescribe pursuant to rules of uniform application.

 

(c) GENERAL.  A payroll deduction designation form, or a payroll deduction made
as a result of an automatic enrollment, shall be effective until it is succeeded
by a later valid payroll deduction designation form, or until the Participant
separates from employment or becomes a Non-Contributing Participant or Inactive
Participant.  All designations or changes of designation shall be subject to the
right of the Benefits Department to refuse to accept such designation or change
of designation directed by a Participant if the Benefits Department concludes
that such designation or change of designation would cause the Plan to fail to
satisfy Section 4.2 or Section 4.3.

 

4.5. SUSPENSION OF PRE-TAX CONTRIBUTIONS.

 

A Participant may instruct the Benefits Department to suspend his Pre-Tax
Contributions at any time.  The suspension will be effective as soon as possible
following receipt of the instruction from the Participant.  A suspension may
last indefinitely.  A Participant may recommence directing contributions at any
time in accordance with the procedures set forth in Section 4.4 for changing the
rate of Pre-Tax Contributions.  Suspension of Pre-Tax Contributions shall be
made pursuant to a form supplied by the Benefits Department, signed by the
Participant and delivered to the Benefits Department. Such suspension
instruction may be made electronically (i.e., e-mail) in the manner and in such
form as the Benefits Department shall determine in its discretion. While a
Participant is




31


 


 


on an Approved Leave of Absence, he shall be a Non-Contributing Participant.  A
Participant shall not be entitled to "make up" suspended Pre-Tax Contributions,
except to the extent required by Section 15.9 of the Plan.

 

4.6. AFTER-TAX CONTRIBUTIONS.

 

No current "after-tax" contributions shall be permitted under the Plan. 
After-Tax Contributions made to the Plan by a Participant previously shall
continue to be held in the Trust Fund and shall be credited to the Participant's
After-Tax Contribution Account.  Until withdrawn or distributed, the After-Tax
Contributions Account shall continue to share in the earnings or losses of the
Trust Fund.

 

4.7. ROLLOVER CONTRIBUTIONS.

 

(a)CONTRIBUTION.  Any Employee (whether or not a Participant) who has received a
distribution from a profit sharing plan, stock bonus plan or pension plan
intended to "qualify" under Section 401 of the Code may transfer such
distribution to the Trust Fund if such contribution to the Trust Fund would
constitute, in the sole and absolute discretion of the Benefits Department, a
"rollover contribution" within the meaning of the applicable provisions of the
Code.  Additionally, an Employee may request, with the approval of the Benefits
Department that the Trustee accept a transfer from the trustee of another
qualified plan.  Upon such approval, the Trustee shall accept such transfer. 
The Benefits Department may, in its sole discretion, decline to accept such
transfer.  For purposes of this Plan, both a "rollover contribution" within the
meaning of the applicable provisions of the Code and a transfer initiated by the
Employee from another plan shall be referred to as a "Rollover Contribution." 
If the Benefits Department decides to grant an Employee's request to make a
Rollover Contribution, the Employee may contribute to the Trust Fund cash or
other property acceptable to the Trustee to the extent of such distribution.

 

(b) ACCOUNTING AND DISTRIBUTION.  The Benefits Department shall credit the
Rollover Contribution to a separate account (the "Rollover Contribution
Account") for the Employee's sole benefit. The separate Rollover Contribution
Account shall be adjusted, valued and credited pursuant to Section 8.3.  Any
such Rollover Contribution Account shall be nonforfeitable and shall be paid to
the Employee or his Beneficiary in the same manner as benefits would be paid to
the Participant or Beneficiary under ARTICLE ELEVEN.

 

(c)NO GUARANTY.  The Advisory Committee, the Employer, the Benefits Department
and the Trustee do not guarantee the Rollover Contribution Accounts of
Participants in any way from loss or depreciation.  The Employer, the Advisory
Committee, the Benefits Department and the Trustee do not guarantee the payment
of any money which may be or become due to any person from a Rollover
Contribution Account, and the liability of the Employer, the Advisory Committee,
the Benefits Department or the Trustee to make




32


 


 


any payment therefrom shall at any and all times be limited to the then value of
the Rollover Contribution Account.

 

(d) PROHIBITION OF ROLLOVERS FROM CERTAIN PLANS.  The Benefits Department shall
not permit a Participant to make a direct transfer to this Plan (as
distinguished from a "rollover contribution" or "eligible rollover distribution"
within the meaning, of the Code) if the plan from which the transfer is to be
made is or was subject to the joint and survivor annuity and preretirement
survivor annuity requirements of Section 417 of the Code by reason of Section
401(a)(11) of the Code.

 

 

 

ARTICLE FIVE

 

EMPLOYER CONTRIBUTIONS

 

5.1. PROFIT SHARING CONTRIBUTIONS.

 

(a) REGULAR PROFIT SHARING CONTRIBUTION.  Subject to the Board's right to
terminate or amend this Plan, the Employer shall contribute to the Trust Fund
for each Plan Year as a Profit Sharing Contribution such amount, if any, as the
Board shall determine, in its sole and absolute discretion.

 

(b) SPECIAL PROFIT SHARING CONTRIBUTIONS.  Notwithstanding whether any Profit
Sharing Contribution is made for the Plan Year pursuant to Section 5.1(a) or any
other provision contained herein, the Employer may make a special Profit Sharing
Contribution to the Trust Fund each Plan Year in such amount and on behalf of
such Participants and Non-Contributing Participants, as the Board shall
determine, in its sole and absolute discretion, provided that in no event shall
a special Profit Sharing Contribution be made on behalf of any Participant or
any Non-Contributing Participant who is a Highly Compensated Employee.

 

(c) SPECIAL "PER CAPITA" PROFIT SHARING CONTRIBUTIONS.  In addition to the
foregoing, the Employer may make a special "per capita" Profit Sharing
Contribution to the Trust Fund on behalf of each Participant and
Non-Contributing Participant in such amount, if any, as the Board shall
determine, in its sole and absolute discretion, provided that each Participant
and Non-Contributing Participant receives an equal allocation of such special
"per capita" Profit Sharing Contribution.

 

(d) AGGREGATE PROFIT SHARING CONTRIBUTIONS.  In no event shall the aggregate
Profit Sharing Contributions for any Plan Year be more than the amount allowable
as a deduction for federal income tax purposes for such Plan Year.

 




33


 


 


5.2. INTENTIONALLY OMITTED

 

5.3. "TOP HEAVY" CONTRIBUTIONS.

 

The Employer may, in its sole and absolute discretion, make additional Profit
Sharing Contributions for any Plan Year in which the Plan is Top Heavy in such
amounts as may be necessary to fund the Employer contribution allocation
required by Section 8.2.

 

5.4. EMPLOYER MATCHING CONTRIBUTIONS.

 

(a) DISCRETIONARY MATCHING CONTRIBUTIONS.  Subject to the Board's right to
terminate or amend this Plan, the Employer shall contribute to the Trust Fund
for each Plan Year as an Employer Matching Contribution such amount, if any, as
the Board shall determine in its sole and absolute discretion. The amount of the
Employer Matching Contribution made on behalf of each Participant shall be based
on the Pre-Tax Contributions made by the Participant for the Plan Year.

 

(b)LIMITATION ON CONTRIBUTIONS OF HIGHLY COMPENSATED EMPLOYEES.  The Employer
Matching Contributions made on behalf of Participants who were Highly
Compensated Employees are limited to the extent necessary to satisfy one of the
following two paragraphs:

 

(1) The "average contribution percentage" for Participants who were Highly
Compensated Employees for the Plan Year could not exceed the "average
contribution percentage" for Participants who were not Highly Compensated
Employees for the previous Plan Year multiplied by one and one-quarter (1.25);
or

 

(2) The average contribution percentage for Participants who were Highly
Compensated Employees for the Plan Year could not exceed the average
contribution percentage for Participants who were not Highly Compensated
Employees for the previous Plan Year multiplied by two (2), provided that the
average contribution percentage for Participants who were Highly Compensated
Employees did not exceed the average contribution percentage for Participants
who were not Highly Compensated Employees by more than two percentage points
(2%).

 

(c)DEFINITIONS.  For purposes of this Section alone, the following definitions
shall apply:

 

(1)"Average contribution percentage" - The average (expressed as a percentage)
of the contribution percentages of the Participants in a group.

 




34


 


 


(2) "Contribution percentage" - The ratio (expressed as a percentage) of the
Matching Contributions under the Plan on behalf of the Participant for the Plan
Year to the Participant's compensation for the Plan Year.

 

(3)"Compensation" - Compensation shall be defined in accordance with the
definition of Compensation in Section 2.1(s) of the Plan.

 

(d)SPECIAL RULES.  For purposes of this Section, the following rules shall
apply:

 

(1) The contribution percentage for any Participant who was a Highly Compensated
Employee for the Plan Year and who was eligible to make Pre-Tax Contributions
(or to have employee contributions within the meaning of Section 401(m)(3)(A) of
the Code, qualified nonelective contributions within the meaning of Section
401(m)(4)(C) of the Code or elective deferrals within the meaning of Section
402(g)(3)(A) of the Code allocated to his account under this Plan and one or
more other plans described in Section 401(a) or arrangements described in
Section 401(k) of the Code that are maintained by the Employer or an Affiliate)
were determined as if all such contributions (and all such matching
contributions, qualified nonelective contributions or elective deferrals) were
made under a single plan.

 

(2) In the event that this Plan satisfied the requirements of Section 410(b) of
the Code only if aggregated with one or more other plans, or if one or more
other plans satisfied the requirements of Section 410(b) of the Code only if
aggregated with this Plan, then the limitations of this Section were applied by
determining the contribution percentages of Participants as if all such plans
were a single plan.

 

(3) The determination and treatment of the contribution percentage of any
Participant may have satisfied such other requirements as may be prescribed by
the Secretary of the Treasury.

 

(4) For purposes of determining whether the Plan satisfies the actual
contribution percentage test of Section 5.4(b) of the Plan and Section 401(m) of
the Code, all Pre-Tax Contributions and Matching Contributions that are made
under two or more plans that are aggregated for purposes of Section 401(a)(4)
and 410(b) of the Code (other than Section 410(b)(2)(A)(ii)) shall be treated as
made under a single plan.

 

(5)For purposes of the actual contribution percentage test of Section 5.4(b) and
Section 401(m) of the Code, the actual contribution ratios




35


 


 


of all "eligible Employees" shall be taken into account.  For purposes of this
paragraph, an "eligible Employee" is any Employee who is directly eligible to
receive an allocation of Matching Contributions or to make Pre-Tax Contributions
and includes:  (i) an Employee who would be a Plan Participant but for the
failure to make required contributions; (ii) an Employee whose right to make
Pre-Tax Contributions or receive Matching Contributions has been suspended
because of an election (other than certain one-time elections) not to
participate; and (iii) an Employee who cannot make Pre-Tax Contributions or
receive a Matching Contribution because Section 415(c)(1) or Section 415(e) of
the Code prevents the Employee from receiving additional Annual Additions.  In
the case of an eligible Employee who makes no Pre-Tax Contributions and who
receives no Matching Contributions, the contribution ratio that is to be
included in determining the actual contribution percentage is zero (0).

 

(6) If the Corporation has elected to apply Code Section 410(b)(4)(B) in
determining whether the Plan meets the requirements of Code Section 410(b), the
Corporation may, in determining whether the arrangement meets the requirements
of Section 5.4(c), exclude from consideration all eligible Employees (other than
Highly Compensated Employees) who have not met the minimum age and service
requirements of Code Section 410(a)(1)(A).

 

(e)DISTRIBUTION OF EXCESS CONTRIBUTIONS.  No later than the last day of each
Plan Year, any "excess aggregate contributions" and the income allocable thereto
will be distributed to Participants who made excess aggregate contributions
during the preceding Plan Year. For purposes of this paragraph, an "excess
aggregate contribution" is the amount described in Section 401(m)(6)(B) of the
Code. The distribution of excess aggregate contributions for any Plan Year shall
be made to Highly Compensated Employees on the basis of the dollar amount of
excess aggregate contributions made on behalf of each Highly Compensated
Employee in accordance with the following procedure:

 

(1) Step One: The dollar amount of the excess Matching Contribution for each
Highly Compensated Employee shall be calculated in the manner described in Code
Section 401(k)(8)(B) and Treasury Regulation Section 1-401(k)-1(f)(2). However,
in applying these rules, rather than distributing the amount necessary to reduce
the average contribution percentage Of each Highly Compensated Employee in order
of these Employees', average contribution percentages, the Plan uses these
dollar amounts in Step Two;

 

(2) Step Two: The sum of the dollar amounts calculated




36


 


 


pursuant to Step One shall be calculated. The total amount calculated in this
Step Two shall be distributed in accordance with Steps Three and Four;

 

(3) Step Three: The Matching Contributions of the Highly Compensated Employee
with the highest dollar amount of Matching Contributions shall be reduced by the
dollar amount required to cause that Highly Compensated Employee's Matching
Contributions to equal the dollar amount of the Matching Contributions of the
Highly Compensated Employee with the next highest dollar amount of Matching
Contributions. This dollar amount is then distributed to the Highly Compensated
Employee with the highest dollar amount of Matching Contributions. However, if a
lesser reduction, when added to the total dollar amount already distributed
under this Step Three, would equal the total calculated under Step Two, the
lesser amount shall he distributed; and

 

(4) Step Four. If the total amount distributed is less than the amount
calculated pursuant to Step Two, Step 3 is repeated.

 

The income allocable to excess aggregate contributions was to be determined by
multiplying the income allocable to the Participant's Account for the Plan Year
by a fraction, the numerator of which is the excess aggregate contributions on
behalf of the participant for the preceding Plan Year and the denominator of
which is the Participant's Matching Contributions Account balance on the last
business day of the preceding Plan Year. The excess aggregate contributions to
be distributed to the Participant shall be adjusted for income and losses. In
the case of a loss, the total excess aggregate contributions would nonetheless
be distributed to the Participant, but the amount distributed could not exceed
the Participant's Matching Contributions Account balance.

 

With respect to Plan Years beginning after December 31, 2007, the Plan
administrator will not calculate and distribute allocable income for the gap
period (i.e., the period after the close of the Plan Year in which the excess
aggregate contribution occurred and prior to the distribution).

 

5.5PAYMENT OF EMPLOYER MATCHING CONTRIBUTIONS AND PROFIT SHARING CONTRIBUTIONS.

 




37


 


 


Profit Sharing Contributions pursuant to Section 5.1 and Employer Matching
Contributions pursuant to Section 5.4 may be paid within the Plan Year for which
such contribution is made or within the period thereafter ending on the date by
which the Corporation's Federal income tax return for the corresponding year of
deduction must be filed, including any extensions of such date.  Employer
Matching Contributions and Profit Sharing Contributions may be paid in cash or
other property acceptable to the Trustee.

 

5.6. CONDITIONAL NATURE OF CONTRIBUTIONS.

 

(a) MISTAKE OF FACT.  Any contribution made to this Plan by the Employer because
of a mistake of fact shall be returned to the Employer upon its request within
one (1) year of the date of the contribution.

 

(b) DEDUCTIBILITY.  Every contribution made by the Employer is conditional on
its deductibility.  If the Internal Revenue Service determines that all or part
of a contribution is not deductible, the contribution (to the extent that it is
not deductible) shall be refunded to the Employer upon its request within one
(1) year after the date of the disallowance.

 

(c) LIMITATIONS ON AMOUNTS RETURNED.  Notwithstanding anything to the contrary,
the maximum amount that may be returned to the Employer pursuant to
subparagraphs (a) and (b), above, is limited to the portion of such contribution
attributable to the mistake of fact or the portion of such contribution deemed
non-deductible (the "excess contribution").  Earnings attributable to the excess
contribution will not be returned to the Employer, but losses attributable
thereto will reduce the amount so returned.  In no case shall withdrawal of any
excess contribution pursuant to subparagraphs (a) and (b), above, reduce the
balance of the Participant's account to less than the balance would have been
had the excess contribution not been made.

 

 

ARTICLE SIX

 

INVESTMENT OF CONTRIBUTIONS

 

6.1. PARTICIPANT DIRECTED INDIVIDUAL ACCOUNT PLAN.

 

(a) GENERAL.  This Plan is intended to constitute a participant directed
individual account plan under Section 404(c) of the Act with respect to those
amounts held in the Pre-Tax Contribution Account, the Employer Matching
Contribution Account, the Profit Sharing Account, the After-Tax Contribution
Account, and the Rollover Contribution Account. As such, Participants shall be
provided the opportunity to exercise control over some or all of the assets in
their accounts under the Plan. The Advisory Committee, pursuant to uniform and
nondiscriminatory rules, shall establish three or more Funds which provide




38


 


 


each Participant with a broad range of investment alternatives in accordance
with Department of Labor Regulation Section 2550.404c-l(b)(3)). The Funds
available under the Plan, and any restrictions on such Funds, may be modified or
supplemented from time to time by action of the Advisory Committee, without the
necessity of a Plan amendment.  The Advisory Committee may add or delete Funds
by action as described in Section 12.1 (c) of the Plan, without the necessity of
a Plan amendment.

 

(b)REQUIRED INFORMATION.  The Benefits Department shall provide each Participant
with the opportunity to obtain sufficient information to make informed decisions
with regard to investment alternatives available under the Plan, and incidents
of ownership appurtenant to such investments. The Benefits Department shall
promulgate and distribute to Participants an explanation that the Plan is
intended to comply with Section 404(c) of the Act and any relief from fiduciary
liability resulting therefrom, a description of investment alternatives
available under the Plan, an explanation of the circumstances under which
Participants may give investment instructions and any limitations thereon, along
with all other information and explanations required under Department of Labor
Regulation Section 2550.404c-l(b)(2)(B)(1).  In addition, the Benefits
Department shall provide information to Participants upon request as required by
Department of Labor Regulation Section 2550.404c-l(b)(2)(B)(2).  Neither the
Employer, Advisory Committee, the Benefits Department, Trustee, nor any other
individual associated with the Plan or the Employer shall give investment advice
to Participants with respect to Plan investments.  The providing of information
pursuant to this Section 6.1 shall not in any way be deemed to be the providing
of investment advice, and shall in no way obligate the Employer, Advisory
Committee, the Benefits Department, Trustee or any other individual associated
with the Plan or the Employer to provide any investment advice.

 

(c) IMPERMISSIBLE INVESTMENT INSTRUCTION. The Benefits Department shall decline
to implement any Participant instructions if:  (1) the instruction is
inconsistent with any provisions of the Plan or Trust Agreement; (2) the
instruction is inconsistent with any investment direction policies adopted by
the Advisory Committee from time to time; (3) implementing the instruction would
not afford a Plan fiduciary protection under Section 404(c) of the Act; (4)
implementing the instruction would result in a prohibited transaction under
Section 406 of the Act or Section 4975 of the Code; (5) implementing the
instruction would result in taxable income to the Plan; (6) implementing the
instruction would jeopardize the Plan's tax qualified status; or (7)
implementing the instruction could result in a loss in excess of a Participant's
account balance.  The Advisory Committee, pursuant to uniform and
nondiscriminatory rules, may promulgate additional limitations on investment
instruction consistent with Section 404(c) of the Act from time to time.

 

(d)INDEPENDENT EXERCISE.  A Participant shall be given the opportunity to make
independent investment directions.  No Plan fiduciary shall subject any
Participant to improper influence with respect to any investment decisions, and
nor shall any Plan fiduciary

conceal any non-public facts regarding a Participant's Plan investment unless
disclosure is




39


 


 


prohibited by law.  Plan fiduciaries shall remain completely neutral in all
regards with respect to Participant investment direction.  A Plan fiduciary may
not accept investment instructions from a Participant known to be legally
incompetent, and any transactions with a fiduciary, otherwise permitted under
this Section 6.1 and the uniform and nondiscriminatory rules regarding
investment direction promulgated by the Advisory Committee, shall be fair and
reasonable to the Participant in accordance with Department of Labor Regulation
Section 404c-1(c)(3).

 

(e)LIMITATION OF LIABILITY AND RESPONSIBILITY.  The Trustee, the Advisory
Committee and the Employer shall not be liable for acting in accordance with the
directions of a Participant pursuant to this Section 6.1 or for failing to act
in the absence of any such direction.  The Trustee, the Advisory Committee, the
Benefits Department and the Employer shall not be responsible for any loss
resulting from any direction made by a Participant and shall have no duty to
review any direction made by a Participant.  The Trustee shall have no
obligation to consult with any Participant regarding the propriety or
advisability of any selection made by the Participant.

 

6.2. DIRECTION BY PARTICIPANT.

 

As permitted by Section 6.1, the following specific rules shall govern a
Participant's ability to direct the investment of amounts held in his various
Accounts:

 

(a)INVESTMENT OF PRE-TAX CONTRIBUTIONS.  Subject to the provisions of this
Section 6.2, each Participant shall designate, on a form supplied by the
Benefits Department, signed by the Participant and delivered to the Benefits
Department, the amounts credited to his Pre-Tax Contribution Account that is to
be invested in one or more of the Funds, individual life insurance policies
pursuant to Section 6.6 or in loans pursuant to Section 6.5.  Participant
investment designations may be made electronically (i.e., e-mail) in the manner
and in such form as the Benefits Department shall determine in its discretion. 
Effective July 1, 2007, each Participant may, except as otherwise provided in
this Plan, direct the investment of all of the amounts credited to his Pre-Tax
Contribution Account in a single Fund, or the Participant may direct a specific
dollar amount or a percentage (in five percent (5%) increments or multiples
thereof) of amounts allocable to his Pre-Tax Contribution Account to be invested
in such Funds as he shall desire.  As set forth in Section 3.2(c), if an
eligible Employee becomes a Participant due to the automatic enrollment
provisions under Section 3.2(c), his Pre-Tax Contributions made after the
Automatic Enrollment Date shall be allocated as set forth in Section 3.2(c)
unless he designates the Fund or Funds to which such amounts should instead be
allocated.

 

(b) INVESTMENT OF MATCHING CONTRIBUTIONS ACCOUNTS.  Subject, to the provisions
of this Section 6.2, each Participant shall designate, on a form supplied by the
Benefits Department, signed by the Participant and delivered to the Benefits
Department, the amounts credited to his Employer Matching Contribution Account
that are to be invested




40


 


 


in one or more of the Funds.  Such designations may be made electronically
(i.e., e-mail) in the manner and in such form as the Benefits Department shall
determine in its discretion. Each Participant may, except as otherwise provided
in this Plan, direct the investment of all of the amounts credited to his
Matching Contribution Account in a single Fund, or the Participant may direct
five percent (5%) increments (or multiples of five percent (5%) increments) of
amounts allocable to his Matching Contribution Account to be invested in such
Funds as he shall desire.

 

(c) INTENIONALLY OMITTED

 

(d) INVESTMENT OF PROFIT SHARING AND AFTER-TAX CONTRIBUTIONS ACCOUNT.  Subject
to the provisions of this Section 6.2, each Participant shall designate, on a
form supplied by the Benefits Department, signed by the Participant and
delivered to the Benefits Department, the amounts credited to his Profit Sharing
Account or his After-Tax Contributions Account that are to be invested in one or
more of the Funds.  Each Participant may, except as otherwise provided in this
Plan, direct the investment of all the amounts credited to his Profit Sharing
Account and his After-Tax Contributions Account in a single Fund, or the
Participant may direct five percent (5%) increments (or multiples of five
percent (5%) increments) of amounts allocable to his Profit Sharing Account
and/or his After-Tax Contributions Accounts to be invested in such Funds as he
shall desire.

 

(e) INTENIONALLY OMITTED

 

(f) NO DISTINCTION BETWEEN INCOME AND PRINCIPAL.  The income of and gains of
each Fund shall be added to the Fund and each Fund shall be invested without
distinction between principal and income.

 

(g) EFFECT OF WRITTEN INSTRUCTION.  The written investment directive of a
Participant shall be effective until another written directive is received by
the Benefits Department.  Subject to the last sentence of Section 3.2(c), the
Trustee, in its discretion, will invest the portion of the Participant's
Accounts for which the Participant has the right to issue, but has not issued,
investment directions in accordance with this Plan and the Trust Agreement.

 

(h) FORMER PARTICIPANTS AND BENEFICIARIES.  For purposes of this ARTICLE SIX,
the term "Participant" shall be deemed to include former Participants and
Beneficiaries of any deceased Participant.

 

(i) VOTING, TENDER OFFERS, OR SIMILAR RIGHTS.  Unless passed through to the
Participants, the Advisory Committee, in its discretion, shall vote all proxies
relating to the exercise of voting, tender or similar rights that are incidental
to the ownership of any asset which is held in any Fund.




41


 


 


 

(j)INVESTMENT OF ROLLOVER CONTRIBUTION ACCOUNTS.  Subject to the provisions of
this Section 6.2, each Employee shall designate, on a form supplied by the
Benefits Department, signed by the Participant and delivered to the Benefits
Department, the amounts credited to his Rollover Contribution Account that are
to be invested one or mo re of the Funds.  Each Participant may, except as
otherwise provided in this Plan, direct the investment of all of the amounts
credited to his Rollover Contribution Account in a single Fund, or the
Participant may direct five percent (5%) increments (or multiples of five
percent (5%) increments) of amounts allocable to his Rollover Contribution
Account to be invested in such Funds as he shall desire.

 

6.3. CHANGE IN INVESTMENT DIRECTIONS.

 

(a) RULES.  Participants may change their investment directions as of the first
day of each calendar month.  All such changes shall be made effective as of the
first day of the calendar month following receipt by the Benefits Department of
the appropriate forms, as long as the forms are received by the Benefits
Department at least ten (10) days prior to the first day of such calendar month
or within such shorter period as the Benefits Department may prescribe pursuant
to rules of uniform application.

 

(b) GENERAL.  All changes shall be permitted subject to the provisions of
Section 6.2 regarding the available investments for various types of
contributions.  Any change shall be made pursuant to a form provided by the
Benefits Department, signed by the Participant and delivered to the Benefits
Department.  Such changes may be made electronically (i.e., e-mail) in the
manner and in such form as the Benefits Department shall determine in its
discretion. 

 

6.4. TRANSFERS BETWEEN INVESTMENT FUNDS.

 

(a) GENERAL.  Except as provided in this Section 6.4, a Participant may transfer
all or a portion of his Accounts invested in a Fund to another Fund or Funds as
of the Accounting Date for which such notice is given in accordance with
uniformly applied nondiscriminatory rules of the Advisory Committee.  All
transfers shall be subject to the requirements and limitations of Section 6.2. 
Each such transfer shall be made pursuant to a form provided by the Benefits
Department, signed by the Participant and delivered to the Benefits Department
at least five (5) working days prior to the Accounting Date for which such
notice is given or within such shorter period as the Benefits Department may
prescribe for the receipt of such forms pursuant to rules of uniform
application.  Transfers may be made four (4) times each Plan Year, effective as
of an Accounting Date.

 

Such Participant Fund transfers may be made monthly and shall be made effective
as of the first day of the calendar month following receipt by the Benefits
Department of the appropriate forms.  Such transfer may be made electronically
(i.e., e-mail) in the manner and




42


 


 


in such form as the Benefits Department shall determine in its discretion. 
Effective July1, 2007, such Fund transfers may be to a single Fund, or the
Participant may direct a specific dollar amount or a percentage (in five percent
(5%) increments or multiples thereof) of amounts allocable to his Pre-Tax
Contribution Account to be invested in such Funds as he shall desire.

 

6.5. LOANS TO PLAN PARTICIPANTS.

 

(a)GENERAL.  Subject to policies established by the Advisory Committee, the
Benefits Department is authorized to direct the Administrative Trustee to make a
loan or loans to a Participant in an earmarked investment of the Participant's
Accounts.  Such loan shall be available to all Participants on a
non-discriminatory basis, except that the Benefits Department may refuse to make
a loan or may limit a loan on the basis of credit worthiness.  The Benefits
Department shall not direct the Administrative Trustee to make loans to Highly
Compensated Employees in amounts which, when expressed as a percentage of the
Participant's vested interest in his Accounts, are greater than those available
to other Participants; provided, however, that Benefits Department may adopt a
rule precluding loans of less than One Thousand Dollars ($1,000).  As a general
rule, a Participant may not have more than one (1) loan outstanding at any
particular time and a Participant may not receive a loan for a period of one (1)
year following the repayment of an earlier loan.  The limitations referred to in
the preceding sentence shall not apply if the Benefits Department determines
that the Participant has a "hardship" within the meaning of Section 9.3.

 

(b) AMOUNT.  The total outstanding loans from the Trust Fund to any Participant
at any time shall not exceed the lesser of (a) fifty percent (50%) of the
Participant's vested interest in his Accounts, or (b) ninety percent (90%) of
the portion of the Participant's Accounts that is invested in the Income Fund,
both determined as of the most recent Accounting Date for the Plan.  Any loan
which is made pursuant to this Section shall be treated as a taxable
distribution to the extent that it causes the outstanding balance at any time of
all loans from all "employee pension benefit plans" (as defined in the Act) of
the Employer and its Affiliates that are intended to "qualify" under Section
401(a) of the Act to exceed fifty percent (50%) of the present value of the
Participant's nonforfeitable accrued benefit under all such plans; provided that
such maximum shall not be less than Ten Thousand Dollars ($10,000.00) nor more
than Fifty Thousand Dollars ($50,000.00) with such Fifty Thousand Dollar
($50,000.00) limitation to be reduced by the highest outstanding loan balance
during the twelve (12) month period preceding the date on which a loan is made. 
The Benefits Department may, in the exercise of its discretion, prohibit the
making of any loan that would be treated as a taxable distribution.  The
Benefits Department may also impose such other limitations and restrictions with
respect to the amount of loans as it deems necessary or advisable, provided that
such limitations or restrictions shall be consistent with the applicable
provisions of the Act and the Code.

 

(c)SECURITY.  The loan shall be evidenced by the Participant's promissory note
and shall be secured by an assignment of the Participant's vested interest in
his Employer




43


 


 


Contributions Account and such additional collateral as the Benefits Department
shall deem necessary, provided that in no event shall the loan be secured by an
assignment of more than fifty percent (50%) of the Participant's vested
nonforfeitable interest in his Accounts.  In determining whether a pledge of
additional collateral is necessary, the Benefits Department shall consider the
Participant's credit worthiness and the impact on the Plan in the event of a
default under the loan prior to the Participant's Benefit Commencement Date.

 

(d)INTEREST RATE.  All loans shall bear interest at a rate determined by the
Benefits Department which shall be commensurate with the interest rates charged
by persons in the business of lending money for similar loans.  Subject to the
foregoing, the terms of any loan shall be arrived at by mutual agreement between
the Benefits Department and the Participant pursuant to a uniform,
nondiscriminatory policy. 

 

(e) REPAYMENT.  All loans shall be repayable in monthly, quarterly or more
frequent installments over a period not exceeding five (5) years.  All loans
shall be repayable by payroll withholdings or in the case of a former Employee
or an Employee on a leave of absence by any other means acceptable to the
Benefits Department.  Repayments will be credited to the respective Accounts
from which the funds have been borrowed and shall be invested in the Income
Fund.

 

(f) COSTS.  Any costs incurred or charged by the Administrative Trustee to
establish, process or collect the loan shall be charged directly and solely to
the Participant.  Any loan set-up fees or expenses will be subtracted from the
loan proceeds unless other mutually agreeable arrangements are made by the
Benefits Department and the Participant.  Any other fees charged to process or
collect a loan (including, but not limited to, quarterly maintenance fees) shall
be paid by the Participant to the Administrative Trustee by payroll deduction
(in the case of an active Employee) or by such other means as may be agreeable
to the Benefits Department (in the case of a former Employee or an Employee on
leave of absence).

 

(g)TREATMENT OF EARNINGS OR LOSSES.  The portion of any Participant's Account
that is loaned to the Participant shall be disregarded for purposes of
allocating earnings or losses pursuant to Section 8.3.  The loan shall be
treated as a segregated or earmarked investment of the appropriate Account and
all principal and interest payments made on the loan, and all losses suffered on
the loan, shall be allocated to the appropriate Account.

 

(h)DEFAULT.  In the event that the Participant does not repay such loan or loans
and the interest thereon in a timely fashion, the Benefits Department, on behalf
of the Administrative Trustee may exercise every creditor’s right at law or
equity available to the Administrative Trustee.  The Administrative Trustee may
not, however, deduct or offset the payments in default or the unpaid outstanding
balance of the loan from or against the Participant's Accounts until such time
as the Account becomes payable pursuant to the




44


 


 


provisions of this Plan.  When payments become due hereunder, the Benefits
Department, on behalf of the Administrative Trustee may deduct the total amount
of the loan then outstanding, together with any interest then due and owing,
from any payment or distribution (including any payment due to the Participant's
surviving spouse pursuant to Section 11.3) to which Such Participant or his
Beneficiary or Beneficiaries may become entitled.  Loan instruments may provide
for acceleration of payment of any unpaid balance in the event of a default
following the Participant's termination of employment.

 

(i)DISTRIBUTION.  A Participant who has (i) attained the age of fifty-nine and
one-half (59-1/2) and has been a Participant in the Plan for five (5) or more
years or (ii) terminated employment with the Employer shall be entitled to
request to receive a distribution of one or more of the notes representing a
loan or loans made to such Participant from the Plan pursuant to Section
6.5(a).  The Benefits Department shall honor such requests as soon as possible
following the receipt of all necessary forms.  Such request shall be subject to
the spousal consent requirements of Section 9.6.

 

(j)SPOUSAL CONSENT.  No spousal consent for loans, or renewals of existing
loans, is required. 

 

(k)SUSPENSION OF LOAN PAYMENTS UNDER CODE SECTION 414(U). Loan repayments will
be suspended under the Plan as permitted under Section 414(u) of the Code.

 

(l)POLICY.  The Advisory Committee shall institute a loan policy which the
Benefits Department shall follow in implementing all loan requests hereunder. 
Said loan policy may be amended from time to time in the Advisory Committee’s
discretion.

 

6.6. LIFE INSURANCE.

 

(a) AVAILABILITY.  Each Participant who was a Participant in the Plan and had a
policy in force on or before October 30, 1985, shall have the right to direct
that a portion of his Employer Matching Contribution Account and Pre-Tax
Contribution Account shall be invested in a policy or policies of insurance upon
his life.  All such investments shall be earmarked as an investment of the
Participant’s Accounts.  Subject to the provisions of this Section 6.6, a
Participant may direct investment in term life, universal life, and/or whole
life policies and may specify the percentages of his Accounts to be so
invested.  All such directives shall be made in writing to the Benefits
Department.  The Participant shall also execute such application forms,
statements and claim forms as the Benefits Department, Administrative Trustee or
insurer may reasonably request in connection with policies acquired pursuant to
the Participant's direction.  Notwithstanding anything in this Section 6.6 to
the contrary, Participants may not increase their life insurance coverage beyond
the levels in effect as of October 30, 1985.

 




45


 


 


(b) LIMITATION ON AMOUNT OF PREMIUMS.  In all cases, the percentage of Pre-Tax
Contributions and Employer Matching Contributions, exclusive of income and
appreciation thereon, used to purchase whole life insurance policies must be
less than fifty percent (50%) of such contributions, and the percentage of
contributions, exclusive of income and appreciation thereon, used to purchase
term life or universal life insurance policies must be less than twenty-five
percent (25%) of such contributions.  In the event that either a term or
universal life insurance contract may be purchased for a Participant in addition
to a whole life insurance contract, the sum of one-half (1/2) of the premiums on
ordinary life insurance contracts and all premiums on term life or universal
life insurance contracts shall not exceed twenty-five percent (25%) of such
contributions, exclusive of income and accruals thereon, allocable to the
Participant's respective Accounts.

 

(c) PREMIUMS AND DIVIDENDS.  The Benefits Department shall take reasonable
action to assure that premiums shall be paid when due.  Dividends, refunds and
other credits on policies shall be applied to reduce premiums on such policies,
to acquire additional paid-up insurance benefits or may be taken in cash
allocable to the Participant's Accounts, as the Advisory Committee shall
direct.  The Benefits Department may direct the Administrative Trustee to borrow
against policies to pay premiums thereon.  In the event that amounts to be
allocated toward the purchase of insurance policies are insufficient to meet the
required premium payments, the Benefits Department shall direct the
Administrative Trustee to reduce policy coverage amounts, to exchange or convert
policies or to allow policies to lapse.

 

(d) MODES OF SETTLEMENT.  The modes of settlement under any policy acquired
pursuant to this Section 6.6 shall be limited to the forms of distribution
described in this Section 6.6.  All policies shall by their express terms be
nontransferable by the Participant or shall be rendered so prior to distribution
to the Participant.

 

(e) DISTRIBUTIONS.  When benefits become payable to-a Participant pursuant to
this Section 6.6, and a policy is held for the benefit of such Participant
pursuant to this Section 6.6, the Benefits Department shall direct the
Administrative Trustee either to (1) surrender such policy in cash settlement
(with such settlement being allocable to the appropriate Accounts of the
Participant), (2) convert such policy to a nontransferable contract or contracts
providing payments in any form described in ARTICLE ELEVEN, without life
insurance coverage, and deliver such contract or contracts so converted to the
Participant, or (3) deliver such policy to the Participant without conversion,
after rendering such policy nontransferable.

 

(f)RIGHTS OF PARTICIPANT.  The fact that any contract is issued or based on the
life of a Participant shall not vest any right, title or interest in such
contract in the Participant except at the time and upon the terms and conditions
set forth in this Plan.

 

(g) TREATMENT OF INSURANCE POLICIES.  The portion of any account or




46


 


 


subaccount that is invested in an insurance policy on the Participant's life
shall be disregarded for purposes of allocating earnings or losses pursuant to
Section 8.3.  The insurance policy shall be treated as a segregated or earmarked
investment of the appropriate Account and all premiums payable on the policy and
all dividends, credits, cash values, proceeds or other amounts payable pursuant
to the policy shall be credited or charged, as the case may be, solely to that
Account.

 

 

ARTICLE SEVEN

 

THERE SHALL BE NO ARTICLE SEVEN

 

 

ARTICLE EIGHT

 

ACCOUNTING

 

8.1.INDIVIDUAL ACCOUNTS.

 

A separate Profit Sharing Account shall be maintained for each Participant in
the Plan.  A separate Pre-Tax Contribution Account and Employer Matching
Contribution Account shall be maintained for each Participant who elects to make
Pre-Tax Contribution and on whose behalf an Employer makes Employer Matching
Contributions. In addition, a separate After-Tax Contribution Account shall be
maintained for each Participant who has made and not withdrawn, After-Tax
Contributions. Finally, effective November 1, 1997, a separate Rollover
Contribution Account shall be maintained for each Employee who has made Rollover
Contributions.  The Accounts will separately reflect balances derived from
Profit Sharing Contributions, Employer Matching Contributions, Pre-Tax
Contributions and After-Tax Contributions made by or on behalf of the
Participant and shall reflect the fair market value, as of the most recent
Accounting Date, of the Participant's interest in the Funds. The Accounts shall
reflect any withdrawals, loans to Participants, life insurance acquisitions and
distributions to the Participant. The establishment and maintenance of separate
Accounts for each Participant shall not be construed as giving any person any
interest in any specific assets of the Funds, which shall be administered as
separately identifiable commingled Funds, and as loan and life insurance
investments, unless and until otherwise directed by the Advisory Committee or
expressly provided in this Plan.

 

8.2. ALLOCATION OF CONTRIBUTIONS.

 

(a)EMPLOYER MATCHING CONTRIBUTIONS. Employer Matching Contributions made
pursuant to Section 5.4 shall be allocated among the Employer Matching
Contribution Accounts of Participants who were Employees of the Employers during
the Plan Year by crediting each such respective Participant's Employer Matching
Contribution




47


 


 


Account with the Employer Matching Contribution made on his behalf.

 

(b)Intentionally Omitted

 

(c)PROFIT SHARING CONTRIBUTIONS. Regular Profit Sharing Contributions made
pursuant to Section 5.1(a) shall be allocated to the Profit Sharing Account of
each eligible Participant by crediting each such Participant's Profit Sharing
Account in the same, ratio that each such Participant's Earnings for the Plan
Year bear to the Earnings of all such Participants for the Plan Year. Special
Profit Sharing Contributions made pursuant to Section 5.1(b) shall be allocated
to the Profit Sharing Accounts of each Participant on whose behalf such
contribution is made by crediting each such Participant's Profit Sharing Account
in the same ratio that each such Participant's Earnings for the Plan Year bear
to the Earnings of all such Participants for the Plan Year. Special "per capita"
Profit Sharing Contributions made pursuant to Section 5.1 (c) shall be allocated
to the Profit Sharing Accounts of each eligible Participant on whose behalf such
a contribution has been made in such amount and under such terms and conditions
as the Board shall direct, in its sole and absolute discretion.

 

(d)FORFEITURES. Forfeitures from a Profit Sharing Account that become available
for allocation pursuant to Sections 10.3 and 11.8 that are not used to restore
prior forfeitures pursuant to Sections 10.4 and 11.8 shall be allocated to the
Profit Sharing Accounts of each eligible Participant in the same ratio that each
such eligible Participant's Earnings for the Plan Year bear to the Earnings of
all such eligible Participants for the Plan Year.

 

(e)ELIGIBLE PARTICIPANTS. As a general rule, a Participant will be entitled to
share in the allocation of Profit Sharing Contributions or forfeitures for a
Plan Year only if the Participant is in the active employ of the Employer on the
last day of the Plan Year and has completed at least one thousand (1,000) Hours
of Service during the Plan Year. If a Participant dies, retires on or after his
Normal Retirement Date, or terminates employment due to a Disability during a
Plan Year, however, the Participant shall be entitled to share in the
allocations for that Plan Year regardless of whether the Participant is employed
on the last day of the Plan Year or whether the Participant completes one
thousand (1,000) Hours of Service during the Plan Year. A Non-Contributing
Participant who satisfies the requirements noted above shall be considered to be
a "Participant" pursuant-to this Section.

 

(f)TOP HEAVY ALLOCATIONS. Notwithstanding anything to the contrary in this
Section or any other provision of this Plan, in any Plan Year in which the Plan
is Top Heavy, the Employer shall make a special Profit Sharing Contribution on
behalf of each Participant who is not a Key Employee for The Plan Year in such
amount as may be necessary to assure that the sum of the Profit Sharing
Contributions and forfeitures, if any, allocated to the Participant's accounts
equals at least the "minimum required contribution."  The "minimum required
contribution" is the lesser of (a) three percent (3%) of the




48


 


 


Participant's Compensation for the Plan Year or (b) if the Employer does not
have a defined benefit plan which is enabled to satisfy Section 401 of the Code
by this Plan, the Participant's Compensation for the Plan Year multiplied by the
"Employer contribution percentage" for such Plan Year for the Key Employee for
whom the "Employer contribution percentage" is the highest. For this purpose,
the "Employer contribution percentage" shall equal the sum of the Employer
Matching Contributions, Profit Sharing Contributions and forfeitures allocated
to a Participant divided by the Compensation of the Participant. The minimum
required contribution called for by this paragraph will be determined without
regard to Employer contributions to the Social Security System. The special
Profit Sharing Contribution called for by this paragraph shall be allocated on
behalf of all Employees who are not Key Employees for the Plan Year and who are
employed by the Employer on the last day of the Plan Year without regard to
whether such Employees have completed one thousand (1,000) Hours of Service
during the Plan Year.  This special Profit Sharing Contribution shall be made
regardless of any provision in this Plan requiring (as a condition of allocation
of the Profit Sharing Contribution for the Plan Year) payment of Pre-Tax
Contributions. In determining whether the minimum required contribution
provisions of this Section have been satisfied, all Employer contributions and
forfeiture allocations for the Plan Year under all "defined contribution plans,"
as defined in Section 414(i) of the Code, maintained by the Employer or a Key
Employee who is Affiliate shall be considered as allocable under this Plan. If a
non-Key Employee who is participating in this Plan is covered under a "defined
benefit plan," as defined in Section 414(j) of the Code, sponsored by the
Employer or an Affiliate shall be required pursuant to this paragraph if such
Employee is provided with a top heavy minimum defined benefit pursuant to the
defined benefit plan. All special Profit Sharing Contributions made pursuant to
this paragraph on behalf of a Participant shall be allocated to that
Participant's Profit Sharing Contribution Account. In determining the amount of
the minimum required contributions the Pre-Tax Contributions made by Highly
Compensated Employees shall be treated as Employer Matching Contributions, and
such Pre-Tax Contributions shall be taken into account in determining the
employer contribution percentage of Highly Compensated Employees. The Pre-Tax
Contributions made by non-Highly Compensated Employees shall be disregarded.

 

(g)Intentionally omitted

 

(h)ROLLOVER CONTRIBUTIONS.  Rollover Contributions of an Employee shall be
credited to his Rollover Contributions Account.

 

8.3.VALUATION AND ADJUSTMENT.

 

The Benefits Department shall determine the fair market value of the Accounts as
follows:

 

(a)First, as of each Accounting Date, the Benefits Department shall credit to
the proper Accounts all Pre-Tax Contributions, loan repayments and insurance
premium




49


 


 


payments.

 

(b)Second, as of each Accounting Date, the Benefits Department shall charge to
the proper Accounts all withdrawals or distributions made since the most recent
Accounting Date that have not previously been charged to Accounts.

 

(c)Third, as of each Accounting Date, the Benefits Department shall credit each
Participant's Accounts with their pro rata share of any increase, or charge each
Participant's Accounts with their pro rata share of any decrease, in the fair
market value of the Funds to which the Accounts are allocated as of the current
Accounting Date. 

 

(d)Fourth, as of each Accounting Date, the Benefits Department shall charge and
credit to the proper Accounts the amounts transferred from one Fund to another,
as provided in Section 6.4 of the Plan.

 

(e)Fifth, if the Accounting Date is the final Accounting Date of the Plan Year,
the Benefits Department shall credit to the proper Accounts the annual Employer
Matching Contributions to be allocated for that Plan Year, in accordance with
Section 8.2 of the Plan, to the extent not already allocated thereto. 
Forfeitures becoming allocable pursuant to Section 10.3 or 11.8 shall similarly
be allocated.

 

8.4. STATEMENTS TO PARTICIPANTS.

 

At least QUARTERLY, the Benefits Department shall furnish to each Participant a
statement showing his Account balances in the respective Funds as of such date.

 

8.5. LIMITATION ON ANNUAL ADDITIONS.

 

(a) GENERAL RULE.  Except as provided in Section 4.2, under Code Section 414(v)
and this Section 8.5, the Annual Additions to be allocated to the Accounts of a
Participant for any Plan Year shall not exceed an amount equal to the lesser of
(1) Forty Thousand Dollars ($40,000) (or such greater amount as may be permitted
under Section 415(d)) (the "dollar limitation"), or (4) one hundred percent
(100%) of the Compensation of the Participant for the Plan Year (the
"compensation limitation").

 

The compensation limit referred to in (2) and (4) above shall not apply to any
contribution for medical benefits after severance from employment (within the
meaning of Section 401(h) or Section 419A (f)(2) of the Code) which is otherwise
treated as an annual addition. 

 

(b)Intentionally omitted

 

(c)MULTIPLE DEFINED CONTRIBUTION PLANS. The limitations of this




50


 


 


Section 8.5 with respect to any Participant who is at any time participating in
any other "defined contribution plan," as defined in Section 414(i) of the Code,
maintained by the Corporation or by an Affiliate shall apply as if the total
Annual Additions under all such defined contribution plans in which the
Participant is participating were allocated under this Plan.

 

(d)ADJUSTING ANNUAL ADDITIONS. In the event it is necessary to limit the Annual
Additions to the Accounts of a Participant under this Plan due to the allocation
of forfeitures, a reasonable error in estimating a Participant's Compensation, a
reasonable error in determining the amount of Pre-Tax Contributions made by a
Participant, or for any other reason the Commissioner determines to be
justifiable, the Benefits Department shall limit the allocation of Pre-Tax
Contributions to the Participant's Pre-Tax Contribution Account and/or return
any such excess Pre-Tax Contribution plus earnings allocable to any such excess
Pre-Tax Contributions to the Participant.  The earnings allocable to any excess
Pre-Tax Contribution shall be determined in a manner consistent with determining
the earnings allocable to excess Pre-Tax Contributions in Section 4.3(d). After
such limitation and/or return, if necessary, Employer Matching Contributions
shall be reallocated. Amounts that would be allocable to the Employer Matching
Contribution Account of the Participant but for the provisions of this Section
8.5 shall be used to reduce Employer Matching Contributions to the Trust Fund
and shall be allocable as a part of the Employer Matching Contributions
allocable to the Employer Matching Contribution Accounts of Participants with
respect to whom allocations of Employer Matching Contributions are not limited
by this Section 8.5. If further limitation is required by this Section 8.5, the
Benefits Department shall allocate that portion of the Employer Matching
Contribution that would cause the limitations of this Section 8.5 to be exceeded
to a suspense account in which such sums shall be held to be allocated on a
first-in-first-out basis in reduction of Employer Matching Contributions prior
to the allocation of additional Employer Matching Contributions, to the extent
permitted under this Section 8.5. In the event that, after the reallocation of
the Employer Contribution pursuant to this Section 9.5, the amount allocable as
Annual Additions remain in excess of the limitations of this Section 8.5, the
Benefits Department shall return the Pre-Tax Contributions of the Participant to
the extent necessary to satisfy such limitations. No Employer Matching
Contribution shall be made or allocated as a result of such Pre-Tax
Contributions until allocated from the suspense account. Further reductions or
adjustments to the methods described above for adjusting the Accounts of
Participants may be made pursuant to the directions of the Benefits Department
and may-be made pursuant to priorities established under related defined
contribution plans.

 

(e)Intentionally omitted

 

(f)TREATMENT OF AFFILIATES. For purposes of this Section, the Employer and all
of its Affiliates shall be treated as a single entity and any plans maintained
by an Affiliate shall be deemed to be maintained by the Employer.

 




51


 


 


 

ARTICLE NINE

 

WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT

 

9.1.WITHDRAWAL FROM THE AFTER-TAX CONTRIBUTION ACCOUNT.

 

Subject to the provisions of this ARTICLE NINE, a Participant may withdraw all
or part of the amount credited to his After-Tax Contribution Account, determined
as of the most recent Participant Account status report available at the time
his notice of withdrawal is received by the Benefits Department. Withdrawals
pursuant to this Section 9.1 shall be requested on a form supplied by the
Benefits Department, signed by the Participant and delivered to the Benefits
Department. All such withdrawals shall be subject to the spousal consent
requirements of Section 9.6. Amounts withdrawn from a Participant's After-Tax
Contributions Account shall be charged against the subaccounts within that
account in the following order:

 

(1)Withdrawals will first be charged against the subaccount established to
record the After-Tax Contributions made by the Participant on or before December
31, 1986, and the earnings or losses thereon (the "pre-1987 subaccount") until
an amount equal to the lesser of the After-Tax Contributions made by the
Participant on or before December 31, 1986, or the value of such subaccount has
been charged against such subaccount.

 

(2)Withdrawal's will then be charged against the subaccount established to
record the After-Tax Contributions made by the Participant on or after January
1, 1987, and the earnings or losses thereon (the "post- 1986 subaccount") unless
and until such subaccount is depleted.

 

(3)Any remaining withdrawals will be charged against the earnings remaining in
the pre- 1987 subaccount.

 

The minimum withdrawal shall be the lesser of One Thousand Dollars ($1,000) or
the amount credited to the After-Tax Contribution Account.

 

9.2.IN-SERVICE WITHDRAWALS FROM THE EMPLOYER MATCHING CONTRIBUTION ACCOUNT AND
THE PROFIT SHARING ACCOUNT

 

(a)ELIGIBILITY.

 

(1)ELIGIBILITY FOR WITHDRAWALS FROM THE EMPLOYER MATCHING CONTRIBUTION ACCOUNT.
A Participant who has attained the age of fifty-nine and one-half (59-1/2) years
may withdraw all amounts credited to his




52


 


 


Employer Matching Contribution Account, provided that Employer Matching
Contributions credited to that Account within the two (2) Plan Years preceding
the Plan Year of withdrawal may not be withdrawn unless such Participant has
participated in the Plan for five (5) or more years. No hardship withdrawals may
be made from the Participant's Employer Matching Account.

 

(2)ELIGIBILITY FOR WITHDRAWALS FROM THE PROFIT SHARING ACCOUNT.

 

(i)  A Participant who has attained the age of fifty;-nine and one-half (59-1/2)
years may withdraw all amounts credited to his Profit Sharing Account.

 

(ii)   In the event of a Hardship as determined by the Benefits Department
pursuant to Section 9.3(c), (d), and (e), a Participant who has withdrawn all
amounts permitted to be withdrawn under Section 9.1, Section 9.2 (a), and the
preceding sentence may withdraw fifty percent (50%) of the remaining amounts, if
any, credited to his Profit Sharing Account, determined as of the most recent
Participant Account status report available at the time his notice of withdrawal
is received by the Benefits Department. A Participant may not make a withdrawal
from his Profit Sharing Account unless the Participant has a one hundred percent
(100%) vested interest in that Account.

 

(b)PROCEDURES AND LIMITATIONS. Withdrawals pursuant to this Section 9.2 shall be
requested on a form supplied by the Benefits Department, signed by the
Participant, and delivered to the Benefits Department. In addition, the
following limitations shall apply:

 

(1)LIMITATIONS ON AMOUNTS WITHDRAWN FROM THE EMPLOYER MATCHING CONTRIBUTIONS
ACCOUNT. The minimum amount subject to withdrawal pursuant to this Section from
an Employer Matching Contributions Account is the lesser of (1) One Thousand
Dollars ($1,000.00); or (ii) the portion of the Account that is invested in the
Income Fund. Withdrawals from the Employer Matching Contribution Account may
only be made from the Income Fund and such withdrawal shall be charged against
the Income Fund.

 

(2)LIMITATIONS ON AMOUNTS WITHDRAWN FROM THE PROFIT SHARING ACCOUNT. The minimum
amount subject to withdrawal pursuant to this Section from a Profit Sharing
Account shall be One Thousand Dollars ($1,000).

 

 

9.3.WITHDRAWALS FROM THE PRE-TAX CONTRIBUTIONS AND ROLLOVER CONTRIBUTIONS
ACCOUNTS.




53


 


 


 

(a)ELIGIBILITY. In accordance with rules established by the Advisory Committee
uniformly applicable to all Participants, all or any part of amounts credited to
the Pre-Tax Contribution Account and the Rollover Contributions Account of a
Participant as of the most recent available Account status report, may be
distributed to the Participant in cash at any time after the Participant has
attained the age of fifty-nine and one-half (59-1/2) years or in the event of a
"hardship" as defined in this Section. The Benefits Department may promulgate,
uniform rules regarding the effective date of any distribution, minimum amounts
to be distributed and the frequency of distributions.

 

(b)LIMITATION ON HARDSHIP DISTRIBUTIONS. In no event shall a hardship
distribution exceed the balance of the Participant's or former Participant's
Pre-Tax Contributions Accounts, determined as of the Accounting Date immediately
preceding the date of the distribution, less any amounts distributed from or
charged to the Pre-Tax Contributions Account since such Accounting Date. The
distribution may not exceed the lesser of the amount determined pursuant to the
preceding sentence or the total Pre-Tax Contributions made by the Participant
prior to the date of the withdrawal less any Pre-Tax Contributions previously
withdrawn.  Notwithstanding any provision in the Plan to the contrary, hardship
distributions may not be made from earnings credited to the Participant's
Pre-Tax Contributions Accounts that were credited after December 31, 1988.

 

(c)HARDSHIP DEFINED. A distribution may be made pursuant to this Section due to
a "hardship" only if the Participant satisfies the Benefits Department, subject
to a policy adopted by the Advisory Committee, that the Participant has an
immediate and heavy financial need and that the distribution is necessary in
order to satisfy that need.

 

(d)IMMEDIATE AND HEAVY FINANCIAL NEED.  The following are the only expenses or
circumstances that will be deemed to give rise to an immediate and heavy
financial need for purposes of this Section:

 

(1)Medical expenses described in Section 213(d) of the Code previously incurred
by the Participant, the Participant's spouse, or any of the Participant's
dependents (as defined in Section 152 of the Code) or primary beneficiary or
necessary for such persons to obtain medical care described in Section 213(d);

 

(2)Costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant; or

 

(3)Payment of tuition, room and board and related education expenses for up to
the next twelve (12) months of post-secondary education for the Participant or
the Participant's spouse, children or dependents or primary beneficiary (as
defined in Section 152 of the Code); or




54


 


 


 

(4)Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on the Participant's
principal residence; or

 

 5.             Burial or funeral expenses for a Participant’s deceased parents,
    spouse dependents or primary beneficiary; or

 

 6.             Expenses incurred for repair of damage to a Participant’s
    principal residence that would qualify as a deductible casualty expense
    under Section 165 of the Code (determined without regard to whether the loss
    exceeds 10% of adjusted gross income); or

 

 7.             Any other circumstance or expense designated by the Commissioner
    of Internal Revenue as a deemed immediate and heavy financial need in any
    published revenue ruling, notice or other document of general applicability.

 

A Participant’s “primary beneficiary” is an individual named under the Plan who
has an unconditional right to all or a portion of the Participant’s Account
balance under the Plan upon the Participant’s death.

 

(e)NECESSITY. A distribution will be deemed to be necessary to satisfy an
immediate and heavy financial need of a Participant only if all of the following
requirements are satisfied:

 

(1)The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant (this amount may include any amounts necessary
to pay any federal, state or local income taxes or penalties reasonably
anticipated to result from the withdrawal);

 

(2)The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans currently available under all plans
maintained by the Employer;

 

(3)All plans sponsored by the Employer provide that the Participant's
contributions (whether made on a pre-tax or after-tax basis) will be suspended
for at least six (6) months after receipt of the distribution.

 

For purposes of subparagraph (3), the phrase "all plans" includes all qualified
and nonqualified plans of deferred compensation maintained by the any Employer,
including stock option, stock purchase or similar plans or a cash or deferred
arrangement that is part of a cafeteria plan within the meaning of Section 125
of the Code.




55


 


 


 

9.4. WITHDRAWALS OF AMOUNTS CREDITED TO THE PROFIT SHARING ACCOUNTS AND EMPLOYER
MATCHING CONTRIBUTIONS ACCOUNTS.

 

There shall be no withdrawals permitted under this ARTICLE NINE from amounts
credited to the Employer Matching Contribution Accounts.

 

9.5. LIMITATIONS ON WITHDRAWALS.

 

The Benefits Department may direct that a Participant shall not be entitled to
withdraw funds from his Accounts below an amount equal to the unpaid principal
and interest on any loan granted to him in accordance with the Plan as then in
effect or an amount required to service insurance premium obligations. All
withdrawals under this ARTICLE NINE shall be paid in cash. Not more than one (1)
withdrawal pursuant to this ARTICLE NINE shall be permitted per Plan Year,
unless the Participant has attained the age of fifty-nine and one-half (59-1/2)
or terminated employment, in which case no more than one (1) withdrawal may be
made per calendar quarter.

 

 

ARTICLE TEN

 

VESTING

 

10.1.VESTING IN THE AFTER-TAX CONTRIBUTION ACCOUNT, PRE-TAX CONTRIBUTION
ACCOUNT, EMPLOYER MATCHING CONTRIBUTION ACCOUNT AND ROLLOVER CONTRIBUTION
ACCOUNT.

 

Each Participant shall at all times be fully vested in all amounts credited to
or allocable to his After-Tax Contribution Account, Pre-Tax Contribution
Account, Employer Matching Contribution Account and his Rollover Contribution
Account and his rights and interest therein shall not be forfeitable for any
reason.

 

10.2.VESTING IN THE PROFIT SHARING ACCOUNT.

 

Each Participant shall be fully vested in the amounts credited to or allocable
to his Profit Sharing Account on or after January 1, 1988, on and after the
first to occur of the following events:

 

(a) Attainment by the Participant prior to January 1, 1991, of the age of
sixty-five (65) years, or, for Participants who attain the age of sixty-five
(65) on or after January 1, 1991, the later of attainment by the Participant of
age sixty-five (65) or the fifth (5th) anniversary of the Participant's
commencement-of participation in the Plan;

 




56


 


 


(b)The date of his separation from employment due to Disability, as determined
by the Benefits Department;

 

(c)The date of death of the Participant;

 

(d)Termination or partial termination of this Plan as provided in Section 13.3
of this Plan;

 

(e)Complete discontinuance of contributions by the Employers as provided in
Section 13.3 of this Plan; or

 

(f)The completion of seven (7) years of Continuous Service by the Participant
(however, see 10.3 (a) below).

 

Notwithstanding anything contained herein to the contrary, all Participants with
five (5) or more years of Continuous Service as of January 1, 1988 shall be 100%
vested in their Profit Sharing Accounts. All Profit Sharing Account balances
relating to contributions actually paid to the Profit Sharing Plan prior to
January 1, 1988 shall be 100% vested.

 

10.3.DETERMINATION OF VESTED INTEREST IN PROFIT SHARING ACCOUNT IN THE EVENT OF
TERMINATION OF EMPLOYMENT.

 

(a)VESTING SCHEDULE. A Participant's vested percentage shall be determined as of
the day of his termination of employment. The value of the Participant's vested
interest in his Profit Sharing Account shall be determined in accordance with
the following schedule:

 

Years of Vested

Continuous ServicePercentage of Account

 

Less than three  0%

Three but less than four20%

Four but less than five40%

Five but less than six60%

Six but-less than seven80%

Seven or more100%

 

Effective for Profit Sharing Contributions allocated to a Participant’s Profit
Sharing Account on or after January 1, 2007, the Participant's vested interest
in his Profit Sharing Account shall be determined in accordance with the vesting
schedule set forth in paragraph (c) below, regardless of whether the Plan is Top
Heavy.

 

(b)TIME OF DETERMINATION. A Participant's vested percentage shall be determined
as of his Termination Date. The value of the Participant's vested interest in
his




57


 


 


Profit Sharing Account shall be determined as of the earlier of (1) the
Accounting Date immediately preceding the first distribution to the Participant
from such Account following his termination of employment or (2) the Accounting
Date coinciding with or next on which the Participant incurs his fifth (5th)
consecutive one-year Break in Continuous Service.  If a Participant has no
vested interest in any of his Accounts, the Participant shall be deemed to have
received a distribution of his zero (0) Account balance as of the date of his
termination of employment. Any amounts credited to the Participant's Accounts in
which the Participant is not fully vested shall be forfeited as the later of
such Accounting Date or the date on which e Participant's employment terminated.
The amount forfeited shall then be available for allocation to the accounts of
the remaining Participants as of the year-end Accounting Date coinciding with or
next following the date of the forfeiture, to the extent such forfeiture is not
used to restore forfeitures previously charged to a reemployed former
Participant pursuant to Section 10.4.

 

(c)TOP HEAVY VESTING. If this Plan is or becomes Top Heavy, the vested interest
of any Participant other than a Participant who is not credited with at least
one (1) Hour of Service while the Plan is Top Heavy shall be determined in
accordance with the following schedule instead of the schedules set forth above:

 

Years ofVested

Continuous Service Percentage of Account

 



Less than two  0%

Two but less than three20%

Three but less than four40%

Four but less than five60%

Five but less than six80%

Six or more100%

 

10.4. RESTORATION OF FORFEITURES.

 

(a)ELIGIBILITY. Subject to the provisions of this Section, any to the Profit
Sharing Account of a former Participant will be restored if the former
Participant returns to employment with an Employer or any Affiliate prior to
incurring five (5) consecutive Breaks in Continuous Service. Prior forfeitures
will be restored only if the former Participant repays, in a timely manner as
provided bellow, the full amount, unadjusted for any subsequent gains or losses,
previously distributed to him.  If a former Participant who was deemed to have
received a distribution pursuant to Section 10.3(b) resumes employment with the
Employer prior to incurring five (5) consecutive one year Breaks in Continuous
Service, any forfeitures charged to the former Participant's Account upon his
prior termination of employment shall be restored to such Account immediately.

 

(b)RETURN OF DISTRIBUTIONS. A former Participant may repay the full




58

 

 

 

 

 

 

 


 


 


amount previously distributed to him prior to the earliest of (1) the fifth
(5th) anniversary of the former Participant's reemployment by the Employer or
(2) the last day of the Plan Year in which the Participant incurs his fifth
(5th) consecutive Break in Continuous Service. The amount of form any
distribution repaid by the former Participant shall be allocated between his
Accounts in Account.  Any forfeitures restored by the Employer proportion to the
amount distributed from each the forfeiture was pursuant to this Section
charged. A Participant may not, but need not, repay amounts attributable to his
Pre-Tax Contributions or After-Tax Contributions. The Participant must repay the
amount distributed from his other Accounts in order to qualify for the
restoration of any prior forfeiture.  A Participant may not repay a prior
distribution pursuant to this paragraph if the Participant had a fully vested
interest in all of his Accounts when the prior distribution was made.

 

(c) RESTORATION CONTRIBUTIONS.  Any forfeitures available for allocation as of
the last day of the Plan Year in which an individual does everything necessary
in order to have a prior forfeiture restored will be applied first to restore
the prior forfeiture.  If the available forfeitures are not sufficient to
restore the prior forfeiture, the Employer will make a special contribution
equal to the balance of the amount forfeited.  Such contributions or forfeitures
will be allocated to the account from which the distribution was made.

 

10.5. AMENDMENTS TO VESTING SCHEDULE.

 

If the vesting schedule set forth in Section 10.3 is amended, in the case of an
Employee who is a Participant on the later of (a) the date the amendment is
adopted, or (b) the date the amendment is effective, the non-forfeitable
percentage of the benefit to which the Employee is entitled (determined as of
such date) shall not be less than the non-forfeitable percentage of the benefit
to which he is entitled under the Plan without regard to such amendment.  If the
vesting schedule designated in Section 10.3 is amended, each Participant whose
benefits would be determined under such schedule and who is credited with three
(3) or more years of Continuous Service shall have the right to elect, during
the period computed pursuant to this Section, to have his non-forfeitable
benefit determined without regard to such amendment; provided, however, that no
election shall be provided to any Participant whose non-forfeitable percentage
under the Plan, as amended, cannot at any time be less than the percentage
computed without regard to such amendment.  The election period shall commence
on the date the amendment is adopted and end on the later of (a) sixty (60) days
after adoption of the amendment, (b) sixty (60) days after the effective date of
the amendment, or (c) sixty (60) days after the Participant is notified of the
amendment in writing by the Corporation or the Benefits Department.  Such
election, if exercised, shall be irrevocable, and shall be available only to an
Employee who is a Participant when the election is made and who has completed at
least three (3) years of Continuous Service when the election is made.  Any
change in the applicability of the vesting schedule set forth in Section




59

 

 

 

 

 

 

 


 


 


10.3 as a result of the Plan ceasing to be Top Heavy shall be treated as an
amendment to such vesting schedule for purposes of this Section.

 

 

ARTICLE ELEVEN

 

DISTRIBUTION OF BENEFITS

 

11.1. NORMAL AND LATE RETIREMENT.

 

A Participant shall be entitled to full distribution of his accounts, as
provided in Sections 11.5 and 11.6, upon actual retirement as of or after his
Normal Retirement Date.  A Participant may remain in the employment of the
Employer after his Normal Retirement Date, if he desires, and shall retire at
such later time as he may desire, unless the Employer lawfully directs earlier
retirement.

 

11.2.  DISABILITY RETIREMENT.

 

A Participant whose active employment is discontinued due to Disability shall be
entitled to full distribution of his accounts, as provided in Sections 11.5 and
11.6.  Subject to the provisions of Section 11.5, the payments may commence at
any time on or after the date of his discontinuance of active employment due to
Disability.

 

11.3. DEATH.

 

(a)  BENEFIT.  In the event that a Participant (which term for purposes of this
Section includes former Participants) shall die prior to his Benefit
Commencement Date, the Participant's surviving spouse (or his other designated
Beneficiary, if the Participant is unmarried or his spouse has consented in
writing to designation of another Beneficiary) shall be entitled to full
distribution of the Participant's accounts at the time and in the manner
provided in Sections 11.5 and 11.6.

 

(b)   SPOUSE AS BENEFICIARY.  Notwithstanding any Beneficiary designation made
by the Participant to the contrary, except as otherwise noted below, a married
Participant's spouse shall be deemed to be his Beneficiary for purposes of this
Plan unless the Participant's spouse consents to the designation of a different
Beneficiary. Once given, the spouse's consent will be irrevocable.  The consent
of the Participant's spouse to his election shall be in writing, acknowledge the
effect of such an election, be witnessed by a notary public and be provided to
the  Benefits Department.  The spouse may not consent to the designation of
another Beneficiary generally, but rather must consent to the designation of a
particular Beneficiary.  If the Participant elects to change the Beneficiary,
the spouse's prior




60

 

 

 

 

 

 

 


 


 


consent will be null and void and a new consent will be required, unless the
spouse's consent expressly permits a change of designation without the further
consent of the spouse.  

 

In the event that a Participant fails to designate a beneficiary to receive a
benefit that becomes payable under the Plan, or in the event that the
Participant is predeceased by all designated primary contingent beneficiaries,
the death benefit shall be payable to the following classes of takers, each
class to take to the exclusion of all subsequent classes, and all members of
each class to share equally:

 

(i)surviving spouse;

(ii)lineal descendants (including legally adopted children), per stirpes;

(iii)surviving parents;

(iv)Participant’s estate.

 

No spousal consent will be required if the Advisory Committee determines, in its
sole discretion, that such consent cannot be obtained because the spouse cannot
be located or other circumstances exist that preclude the Participant from
obtaining such consent (to the degree permitted under applicable regulations
issued by the United States Treasury Department).

 

Any spousal consent given pursuant to this Section or dispensed with pursuant to
the preceding sentence will be valid only with respect to the spouse who signs
the consent or with respect to whom the consent requirement is waived by the
Advisory Committee.

 

Notwithstanding the foregoing, upon the receipt of written proof of the
dissolution of marriage of a Participant, any earlier designation of the
Participant’s former spouse as a beneficiary shall be treated as though the
Participant’s former spouse had predeceased the Participant, unless, prior to
payment of benefits on behalf of the Participant (1) the Participant executes
and delivers another beneficiary designation that complies with this Plan and
that clearly names such former spouse as a beneficiary; or (2) there is
delivered to the Plan a qualified domestic relations order providing that the
former spouse is to be treated as the beneficiary.  In any case, once a
Participant’s former spouse is treated under the Participant’s beneficiary
designation as having predeceased the Participant, no heirs or other
beneficiaries of the former spouse shall receive benefits from the Plan as
beneficiary of the Participant, except as otherwise provided in the
Participant’s beneficiary designation.

 

(c) DEATH AFTER COMMENCEMENT OF BENEFITS.  In the event that a former
Participant shall die after his Benefit Commencement Date but prior to the
complete the provisions of this distribution of all amounts to which such
Participant is entitled under ARTICLE ELEVEN, the Participant's spouse or other
designated Beneficiary shall be entitled to receive any remaining amounts to
which the Participant would have been entitled had the Participant survived. 
The Benefits Department may require and rely upon such proofs of




61

 

 

 

 

 

 

 


 


 


death and the right of any spouse or Beneficiary to receive benefits pursuant to
this Section as the Benefits Department may reasonably determine, and its
determination of death and the right of such spouse or Beneficiary to receive
payment shall be binding and conclusive upon all persons whomsoever.

 

11.4. OTHER SEPARATIONS FROM EMPLOYMENT.

 

A Participant who separates from employment for any reason other than
retirement, death or Disability shall be entitled to distribution of his vested
interest in his accounts at the time and in the manner provided in Sections 11.5
and 11.6.

 

11.5. TIME OF DISTRIBUTION OF BENEFITS.

 

(a)  RETIREMENT.  Payment to a Participant who is entitled to benefits under
Section 11.1 normally shall commence within a reasonable time following the
Participant's Termination Date; except that, at the election of the Participant,
payment of benefits may be postponed until after the next year-end Accounting
Date, at which time losses or earnings on the Trust Fund will be allocated to
the Participant's accounts.

 

(b)TERMINATION AND DISABILITY.  Payment to a Participant who is entitled to
benefits under Section 11.2 or Section 11.4 normally shall commence not later
than the date on which the Participant shall attain his Normal Retirement Date. 
As a general rule, the Benefits Department will begin distributions pursuant to
Section 11.2 or Section 11.4 as soon as possible after the year-end Accounting
Date next following the Participant's termination of employment or
discontinuance of active employment due to Disability.  At the request of the
Participant, all of the Participant's Accounts may be distributed as soon as
possible following the Participant's Termination Date or discontinuance of
active employment due to Disability.  If the total amount distributable to the
Participant from all of his accounts at the time of any distribution under this
ARTICLE ELEVEN exceeds Five Hundred Dollars ($500.00) however, no distribution
may be made prior to the Participant's Normal Retirement Date unless the
Participant requests said distribution in writing.  For purposes of this rule,
if the total amount distributable to the Participant from all his accounts at
the time of any distribution  exceeds Five Hundred Dollars ($500.00), then the
amount in the Participant's account at all times thereafter will be deemed to
exceed Five Hundred Dollars ($500.00).

 

(c) DEATH AFTER COMMENCEMENT OF PAYMENTS.  In the event of the death of a
Participant after his Benefit Commencement Date but prior to the complete
distribution to such Participant of the benefits payable to him under the Plan,
any remaining benefits shall be distributed over a period that does not exceed
the period over which distribution was to be made prior to the date of death of
the Participant.  Payment to




62

 

 

 

 

 

 

 


 


 


Beneficiaries entitled to payments pursuant to Section 11.3 shall commence as
soon as possible following the death of the Participant.

 

(d) DEATH PRIOR TO COMMENCEMENT OF BENEFITS.  In the event of the death of the
Participant prior to his Benefit Commencement Date, payments to the
Participant's Beneficiaries must be paid in full by December 31 of the calendar
year which includes the fifth (5th) anniversary of the date of the Participant's
death

 

(e)REQUIRED COMMENCEMENT OF PAYMENTS.  In no event shall payment to a former
Participant continue later than sixty (60) days after the last to occur of (1)
the last day of the Plan Year in which the Participant attains the age of sixty
five (65) years, (2) the last day of the Plan Year in which the Participant
separates from employment with the Employer, or (3) the tenth (10th) anniversary
of the last day of the Plan Year in which the Participant commenced
participation in the Plan.  In addition, payments must commence by the
Participant's Required Beginning Date.

 

(f) CONSENT TO EARLY DISTRIBUTIONS.  Except as otherwise provided in Section
11.6 concerning the payment of small amounts, no benefit payments may commence
pursuant to the preceding provisions of this Section prior to the Participant's
Normal Retirement Date unless the Participant requests the earlier commencement
of payments.  The Participant's request must be in writing in a form acceptable
to the Benefits Department.

 

11.6. METHOD OF DISTRIBUTION.

 

(a) PARTICIPANT ELECTION.   The Participant or Beneficiary shall select the
method of payment of his or her benefits hereunder in accordance with the
provisions of this Section. 

 

(b)  OPTIONAL METHODS OF DISTRIBUTION.  Distribution may be made in any one (1)
or more of the following methods:

 

(1)By payment in a cash lump sum to the Participant or his beneficiary;

 

(2) By making payments of amounts credited to Accounts in quarterly or annual
installments over any period not in excess of five (5) years, unless elected
otherwise by the Participant, but in no event in excess of the joint life
expectancy of the Participant and his spouse.  A former Participant who is
receiving distributions in installments may direct the investment of the
undistributed portion of his Accounts pursuant to the provision of Sections 6.2
and 6.4.

 

(c)  Intentionally omitted




63

 

 

 

 

 

 

 


 


 


 

(d)MINIMUM DISTRIBUTION AND INCIDENTAL BENEFIT REQUIREMENTS.  Notwithstanding
any provision in this subsection to the contrary, distribution of a
Participant’s Accounts shall commence (whether or not he or she remains in the
employ of the Employer) not later than the Participant's Required Beginning
Date. Unless the Participant's entire interest is distributed to him by the
Required Beginning Date, the distributions must be made over a period certain
not extending beyond the life expectancy of the Participant, or over a period
certain not extending beyond the joint life and last survivor life expectancy of
the Participant and the Participant's designated Beneficiary.  All distributions
made pursuant to the Plan shall comply with the regulations issued by the United
States Treasury Department under Section 401(a)(9) of the Code, including
Section 1.401(a)(9) –2 through 1.401(a)(9)-9 as modified by the Section
401(a)(9) Final and Temporary Regulations  published on April 17, 2002, and such
regulations shall override and supersede any conflicting provisions of this
Section or any other Section of this Plan.  In addition, all benefit payment
options shall be structured so as to comply with the incidental benefit
requirements of Section 401(a)(9)(G) of the Code and any regulations issued
pursuant thereto, which require, generally, that certain minimum amounts be
distributed to a Participant during each calendar year, commencing with the
calendar year in which the Participant's required beginning date falls, in order
to assure that only "incidental" benefits are provided to a Participant's
beneficiaries.  The provision of this paragraph shall control over any
conflicting provisions of this Plan

 

(e) DISTRIBUTION OF SMALL AMOUNTS.  Notwithstanding any provision of this Plan
to the contrary, the Advisory Committee, in its sole discretion, may direct
payment benefits, by a Policy set by the Advisory Committee with instructions to
the Benefits Department, in a single lump sum if the total amount distributable
to the Participant from all of his accounts at the time of any distribution
under this ARTICLE ELEVEN, does not exceed Five Hundred Dollars ($500.00).  For
purposes of this rule, if the total amount distributable to the Participant from
all his accounts at the time of any distribution  exceeds Five Hundred Dollars
($500.00), then the amount in the Participant's account at all times thereafter
will be deemed to exceed Five Hundred Dollars ($500.00).  The Advisory
Committee, in its sole discretion, may direct payment of the total amount
distributable to the Participant, regardless of whether the balance of all his
accounts at any time ever exceeded Five Hundred Dollars ($500.00), upon such
distributable amount falling below Five Hundred Dollars ($500.00),).  
Participant consent shall still be required however if the Participant had
previously had a Benefit Commencement Date.  All distributions pursuant to this
paragraph must be made not later than the close of the second Plan Year
following the Plan Year in which the Participant's employment is terminated.

 

The value of a Participant’s nonforfeitable Account Balance shall be determined
without regard to that portion of the Account Balance that is attributable to
Rollover




64

 

 

 

 

 

 

 


 


 


Contributions (and earnings allocable thereto) within the meaning of Sections
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the Code.  If
the value of the Participant’s nonforfeitable Account Balance as so determined
is Five Hundred Dollars ($500.00) or less, the Plan may distribute the
Participant’s entire nonforfeitable Account Balance.

 

(f) AMOUNT OF DISTRIBUTION.  For the purpose of determining the amount to be
distributed to Participants and Beneficiaries, the Participant's accounts will
be valued as of the Accounting Date preceding the date upon which distribution
is to commence, and the accounts shall then be adjusted to reflect any
contributions made by or on behalf of the Participant after such Accounting
Date.

 

(g) LIFE EXPECTANCIES.  For purposes of this Plan, life expectancies shall be
calculated by use of the expected return multiples specified in Tables V and VI
of §1.72-9 of the regulations issued by the United States Treasury Department,
and in accordance with the rules and procedures specified in regulations issued
under Section 401(a)(9) of the Code, as such Tables and regulations may be
amended from time to time, or any Tables or regulations subsequently issued in
replacement of said Tables or regulations.  The life expectancy of a Participant
and his spouse may be recalculated annually.  The life expectancy of any other
individual shall be calculated using the individual's attained age on his
birthday in the relevant calendar year (as determined in accordance with
regulations issued pursuant to Section 401(a)(9) of the Code) and such
individual's life expectancy during any later calendar year shall be the life
expectancy as originally determined less the number of calendar years that have
elapsed since the calendar year of the initial determination.

 

11.7. PAYMENTS TO DISABLED.

 

If any person to whom a payment is due under this Plan is unable to care for his
affairs because of physical or mental disability, or is subject to a legal
disability, the Advisory Committee shall have the authority to cause the
payments becoming due to such person to be made to his duly-appointed legal
guardian or custodian, to his spouse or to any other person charged with the
legal obligation to support him, without any responsibility on the part of the
Advisory Committee, the Employer, the Benefits Department  or the Trustees to
see to the application of such payments.  Payments made pursuant to such power
shall operate as a complete discharge of the Advisory Committee, the Employer,
the Benefits Department, the Trustees and the Trust Fund.  Subject to the right
to appeal as set forth in Section 12.3(g) of the plan, the decision of the
Advisory Committee in each case shall be final and binding upon all persons
whomsoever.

 

11.8. MISSING PAYEES.

 




65

 

 

 

 

 

 

 


 


 


            It shall be the responsibility of each Participant to advise the
Benefits Department of the current mailing address of such Participant and his
Beneficiary, and any notice or payment addressed to such last known address of
record shall be deemed to have been received by the Participant.  Should the
Benefits Department not be able locate a Participant who is entitled to be paid
a benefit under the Plan after making reasonable, diligent efforts to contact
said Participant, and a period of two (2) years has elapsed from the
Participant's Termination Date, a forfeiture of the Participant's vested benefit
shall occur and be redistributed in accordance with Sections 8.2(d) and 10.4(c).
Notwithstanding said forfeiture, in the event the Participant should thereafter
make a claim for his benefits, as determined prior to the date of forfeiture,
the Benefits Department shall restore (as of the next Accounting Date) his
account balance together with interest at the "Short Term Federal Rate," as
defined in Internal Revenue Code Section 1274, from the date of forfeiture. Such
amounts shall be restored in a manner consistent with the restoration of
forfeitures as set forth in Section 10.4(c).  Should there be insufficient
forfeitures occurring on said Accounting Date, the Employer shall be obligated
to restore said Account by means of a special contribution to the Plan.

 

11.9. WITHHOLDING.

 

Payment of benefits under this Plan shall be subject to applicable law governing
the withholding of taxes from benefit payments, and the Trustees, Benefits
Department and Advisory Committee shall be authorized to withhold taxes from the
payment of any benefits hereunder, in accordance with applicable law.

 

11.10.  UNDERPAYMENT OR OVERPAYMENT OF BENEFITS.

 

In the event that, through misstatement or computation error, benefits are
underpaid or overpaid, there shall be no liability for any more than the connect
benefit sums under the Plan. Overpayments may be deducted from future payments
under the Plan, and underpayments may be added to future payments under the
Plan.  In lieu of receiving reduced benefits under the Plan, a Participant or
beneficiary may elect to make a lump sum repayment of any overpayment.

 

11.11. TRANSFERS FROM THE PLAN.

 

Upon receipt by the Benefits Department of a written request from a Participant
who has separated or is separating from the Employer and has not yet received
distribution of his benefits under the Plan, the Benefits Department shall
direct the Trustee to transfer such Participant's vested interest in his
accounts to the trustee or other administrative agent of another plan or trust
or individual retirement account certified by the Participant as meeting the
requirements for qualified plans or trusts or individual retirement accounts
under the Code.  The Trustee shall make such transfer within a reasonable time
following receipt of




66

 

 

 

 

 

 

 


 


 


such written direction by the Benefits Department.  The Employer, Benefits
Department, the Advisory Committee and the Trustee shall not be responsible for
ascertaining whether the transferee plan, trust, or individual retirement
account is qualified under the Code, and the written request of the Participant
shall constitute a certification on the part of such Participant that the plan,
trust, or individual retirement account is qualified and provides for the
acceptance of such transfer.

 

 

11.12AELIGIBLE ROLLOVER DISTRIBUTIONS.

 

(a)Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section 11.12A, a
distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution that is
equal to at least $500 paid directly to an eligible retirement plan specified by
the distributee in a direct rollover. If an eligible rollover distribution is
less than $500, a distributee may not make the election described in the
preceding sentence to rollover a portion of the eligible rollover distribution.

 

(b)For purposes of this Paragraph 11.12A, the following definitions shall apply:

 

(1)Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of

substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under § 401(a)(9) of the Internal
Revenue Code; the portion of any other distribution(s) that is not includible in
gross income; and any other distribution(s) that is reasonably expected to total
less than $200 during a year.

 

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in § 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in § 401(a) or 403(a) of the Code that agrees to separately account
for amounts so transferred, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 




67

 

 

 

 

 

 

 


 


 


(2) Eligible retirement plan: An eligible retirement plan is an eligible plan
under § 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this plan, an individual retirement account described in § 408(a)
of the Code, and individual retirement annuity described in § 408(b) of the Code
an annuity plan described in § 403(a) of the Code, an annuity contract described
in § 403(b) of the Code, or a qualified plan described in § 401(a) of the Code,
that accepts the distributee’s eligible rollover distribution. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in § 414(p) of the Code.

 

If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual.

 

For distributions made after December 31, 2007, a participant may elect to roll
over directly

an eligible rollover distribution to a Roth IRA described in Code §408A(b).

 

(3) Distributee: A distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in § 414(p) of the
Code, are distributees with regard to the interest of the spouse or former
spouse.

 

(4)Direct Rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

 

11.12BDirect Rollover of Non-Spousal Distribution

 

(a)  For distributions after December 31, 2008, a non-spouse beneficiary who is
a "designated beneficiary" under Code §401 (a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer ("direct rollover"), may
roll over all or any portion of his or her distribution to an individual
retirement account the beneficiary establishes for purposes of receiving the
distribution. In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.

 

(b)  Although a non-spouse beneficiary may roll over directly a distribution,
any distribution made prior to January 1, 2010 is not subject to the direct
rollover requirements of Code §401 (a)(31) (including Code §401 (a)(31)(B), the
notice requirements




68

 

 

 

 

 

 

 


 


 


of Code §402(f) or the mandatory withholding requirements of Code §3405(c)). If
a non-spouse beneficiary receives a distribution from the Plan, the distribution
is not eligible for a "60-day" rollover.

 

(c)If the Participant's named beneficiary is a trust, the Plan may make a direct
rollover to an individual retirement account on behalf of the trust, provided
the trust satisfies the requirements to be a designated beneficiary within the
meaning of Code §401(a)(9)(E).

 

(d)A non-spouse beneficiary may not roll over an amount which is a required
minimum distribution, as determined under applicable Treasury regulations and
other Revenue Service guidance. If the Participant dies before his or her
required beginning date and the non-spouse beneficiary rolls over to an IRA the
maximum amount eligible for rollover, the beneficiary may elect to use either
the 5-year rule or the life expectancy rule, pursuant to Treas. Reg.
§1.401(a)(9)-3, A-4(c), in determining the required minimum distributions from
the IRA that receives the non-spouse beneficiary's distribution.

 

 

ARTICLE TWELVE

 

PLAN ADMINISTRATION

 

12.1. THE ADVISORY COMMITTEE AND BENEFITS DEPARTMENT.

 

(a) APPOINTMENT AND REMOVAL.  The Corporation is the plan administrator, but it
delegates its duties and responsibilities as such to the Benefits Department and
the Advisory Committee, to the extent and in the manner set forth herein. 

 

(i) The Advisory Committee shall consist of not less than three (3) members (who
may be directors, officers or other employees of the Employers or Participants
in this Plan).  Such members shall be appointed from time to time by the
President of the Corporation and shall serve at his pleasure.  Each member may
be dismissed by the President or his designee at any time by notice to the
members of the Advisory Committee.  A member of the Advisory Committee may
resign at any time by delivering his written resignation to the President or his
designee.  The members of the Advisory Committee may be appointed to succeed
themselves.  The members of the Advisory Committee shall be compensated for
their services to the extent determined by the President of the Corporation.

 




69

 

 

 

 

 

 

 


 


 


(ii) The Benefits Department is a sub-department within the Human Resources
Department of U-Haul International, Inc. and the supervisors and/or managers
working within the Benefits Department shall be primarily responsible for
coordination of the Benefits Department’s duties and responsibilities under the
Plan. 

 

(b) CHAIRMAN AND SECRETARY.  The members of the Advisory Committee shall elect a
chairman and shall also elect a secretary who may, but need not, be one of the
members of the Advisory Committee.  The secretary of the Advisory Committee or
his designee shall record all acts and determinations of the Advisory Committee
and shall preserve and retain custody of all such records, together with such
other documents as may be necessary for the administration of the Plan or as
maybe required by law.

 

(c)MEETINGS AND MAJORITY ACTION OF THE ADVISORY COMMITTEE.  The Advisory
Committee may adopt by-laws which, among other things provide for:  the  holding
of meetings upon such notice, and at such place or places, and at such intervals
as it may from time to time determine;  that majority of the members of the
Advisory Committee at any time in office shall constitute a quorum for the
transaction of business; all resolutions or other actions taken by the Advisory
Committee shall be by vote of a majority of the Advisory Committee at a meeting
of the Advisory Committee or without a meeting by an instrument in writing
signed by a majority of the members of the Advisory Committee.

 

12.2. POWERS OF THE ADVISORY COMMITTEE AND BENEFITS DEPARTMENT.

 

(a)GENERAL POWERS. 

 

(i)The Advisory Committee shall have the power and discretion to perform the
administrative duties assigned to it and as described in this Plan and shall
have all powers necessary to enable it to properly carry out such duties.    To
the extent not otherwise delegated pursuant to the Plan, the Advisory Committee
shall be responsible for the general administration of the Plan.

 

(ii)The Benefits Department shall have the power and discretion to perform the
administrative duties assigned to it and as described in this Plan or required
for proper administration of the Plan and shall have all powers necessary to
enable it to properly carry out such duties. 

 

(b) BENEFIT PAYMENTS.  Except as is otherwise provided hereunder, the Benefits
Department shall determine the manner and time of payment of benefits under this
Plan.  All benefit disbursements by the Trustee shall be made upon the
instructions of the Benefits Department.  Benefits under this Plan will be paid
only if the Benefits Department, in




70

 

 

 

 

 

 

 


 


 


its capacity as a Plan Administrator, decides in its discretion that the
applicant for such benefits is entitled to them.

 

(c) DECISIONS FINAL.  All matters to be, decided by the Advisory Committee shall
be decided by the Advisory Committee in the exercise of its discretion and shall
be binding and conclusive upon all persons, unless arbitrary and capricious. 
All matters to be decided by the Benefits Department shall be decided by the
Benefits Department in the exercise of its discretion and, unless arbitrary and
capricious, shall be binding and conclusive upon all persons, unless arbitrary
and capricious.

 

(d) REPORTING AND DISCLOSURE.  The Benefits Department shall file all reports
and forms lawfully required to be filed by the Benefits Department with any
governmental agency or department, federal or state, and shall distribute any
forms, reports, statements or plan descriptions lawfully required to be
distributed to Participants and others by any governmental agency or department,
federal or state.

 

(e) INVESTMENT.  The Advisory Committee shall keep itself advised with respect
to the investment of the Trust Fund.  The Advisory Committee and/or Benefits
Department shall have power to direct specific investments of the Trust Fund
only where such power is expressly conferred by this Plan and only to the extent
described in this Plan.  All other investment duties shall be the responsibility
of the Trustee. 

 

12.3. CLAIMS.

 

(a) FILING OF CLAIM.  A Participant or Beneficiary entitled to benefits need not
file a written claim to receive benefits.  If an Employee, Participant,
Beneficiary or any other person is dissatisfied with the determination of his
benefits, eligibility, participation or any other right or interest under this
Plan, such person may file a written statement setting forth the basis of the
claim with the Advisory Committee in a manner prescribed by the Advisory
Committee. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine this Plan and any other
pertinent documents generally available to Participants relating to the claim
and may submit comments in writing.

 

(b) NOTICE OF DECISION.  A written notice of the disposition of any such claim
shall be furnished to the claimant within thirty (30) days after the claim is
filed with the Advisory Committee, provided that the Advisory Committee may have
an additional period to decide the claim if it advises the claimant in writing
of the need for an extension and the date on which it expects to decide the
claim.  The notice of disposition of a claim shall refer, if appropriate, to
pertinent provisions of this Plan, shall set forth in writing the reasons for
denial of the claim if the claim is denied (including references to any
pertinent provisions of this Plan), and where appropriate shall explain how the
claimant can perfect the claim.




71

 

 

 

 

 

 

 


 


 


 

(c)REVIEW.  If the claim is denied, in whole or in part, the claimant shall also
be notified in writing that a review procedure is available.  Thereafter, within
ninety (90) days after receiving the written notice of the Advisory Committee's
disposition of the claim, the claimant may request in writing, and shall be
entitled to, a review meeting with the Advisory Committee to present reasons why
the claim should be allowed.  The claimant shall be entitled to be represented
by counsel at the review meeting.  The claimant also may submit a written
statement of his claim and the reasons for granting the claim.  Such statement
may be submitted in addition to, or in lieu of, the review meeting with the
Advisory Committee.  The Advisory Committee shall have the right to request of
and receive from a claimant such additional information, documents or other
evidence as the Advisory Committee may reasonably require.  If the claimant does
not request a review meeting within ninety (90) days after receiving written
notice of the Advisory Committee's disposition of the claim, the clamant shall
be deemed to have accepted the Advisory Committee’s written disposition, unless
the claimant shall have been physically or mentally incapacitated so as to be
unable to request review within the ninety (90) day period.

 

(d)DECISION FOLLOWING REVIEW.  A decision on review shall be rendered in writing
by the Advisory Committee ordinarily not later than sixty (60) days after
review, and a written copy of suchdecision shall be delivered to the claimant. 
If special circumstances require an extension of the ordinary period, the
Advisory Committee shall so notify the claimant. In any event, if a claim is not
determined within one hundred twenty (120) days after submission for review, it
shall be deemed to be denied.

 

(e)DECISIONS FINAL: PROCEDURES MANDATORY. To the extent permitted by law, a
decision on review by the Advisory Committee shall be binding and conclusive
upon all persons whomsoever.  To the extent permitted by law, completion of the
claims procedures described in this Section shall be a mandatory precondition
that must be complied with prior to commencement of a legal or equitable action
in connection with the Plan by a person claiming rights under the Plan or by
another person claiming rights through such a person.  The Advisory Committee
may, in its sole discretion, waive these procedures as a mandatory precondition
to such an action.

 

(f)APPEAL BY ARBITRATION.  The following shall be effective for any claims filed
on or after January 1, 2002:

 

(i)  if the claimant is dissatisfied with the written decision of the Advisory
Committee following review, he shall have the right to request a further appeal
by arbitration of the matter in accordance with the then existing rules of the
American Arbitration Association, provided the claimant submits a request for
binding arbitration to the Advisory




72

 

 

 

 

 

 

 


 


 


Committee, in writing, within sixty (60) days of receipt of the written review
decision of the Advisory Committee.

(ii)   such arbitration shall take place in state of Claimant's residence and
the arbitrator or arbitrators shall be required to have expertise in employee
benefit-related matters.  The arbitrator or arbitrators shall be limited in
their review of the denial of a claim to the standard of review a court of
competent jurisdiction would employ under the same or similar circumstances in
reviewing the denial of an employee benefit claim.

 

(iii)   the determination in any such arbitration shall grant the prevailing
party full and complete relief including the costs and expenses of arbitration
(including reasonable attorneys fees). The arbitration determination shall be
enforceable through any court of competent jurisdiction.

 

(iv)    to the extent permitted by law, the procedures specified in this section
12.3 shall be the sole and exclusive procedure available to a claimant who is
otherwise adversely affected by any action of the Advisory Committee. The
Advisory Committee may, in its sole discretion, waive these procedures as a
mandatory precondition to such an action.

 

(g)Appeal of Disability Benefit Denial The following procedure shall be
effective as of January 1, 2003 and shall apply only to the extent a Participant
in the Plan is not also a participant in the Amerco Disability Plan.  A
Participant who is also a participant in the Amerco Disability Plan shall be
subject to the appeal provisions thereof:

 

(a)Any claim for disability benefits shall be made to the Advisory Committee. 
If the Advisory Committee denies a claim, or reduces or terminates disability
benefits prior to the expiration of the fixed payment period (an “Adverse
Determination”), the Advisory Committee shall provide notice to the claimant, in
writing, within forty five  (45) days of receipt of the claim. 

 

This period may be extended by the Plan for up to thirty (30) days, provided the
Advisory Committee both determines it is necessary due to matters beyond the
control of the Plan and notifies the claimant, in writing, prior to the
expiration of the initial forty-five (45) day period, of the circumstances
requiring the extension and the date the Advisory Committee expects to render a
decision.  If, prior to the expiration of the first thirty (30) day extension
period, the Advisory Committee determines a decision can not be reached due to
matters beyond the control of the Plan, the period for making a determination
may be extended for an additional thirty (30) days provided the Advisory
Committee notifies the claimant, in writing, prior to the expiration of the
initial thirty (30) day extension period and the date the Advisory Committee
expects to render a decision. 

 




73

 

 

 

 

 

 

 


 


 


In the case of any extension, the notice of extension shall specifically explain
the standards on which entitlement to a benefit is based, the unresolved issues
that prevent the rendering of a decision on the claim and the additional
information needed to resolve those issues.  The claimant shall be afforded at
least forty five (45) days within which to provide any such information required
by the Advisory Committee.  If the Advisory Committee does not notify the
claimant of the denial of the claim within the period(s) specified above, then
the claim shall be deemed denied. 

 

The notice of an Adverse Determination shall be written in a manner calculated
to be understood by the claimant and shall set forth:

 

(1)the specific reason or reasons for the Adverse Determination, including the
identity of any medical or vocation experts whose advice was obtained in
connection with the Adverse Determination, regardless of whether the advice was
relied upon in making the Adverse Determination;

 

(2)specific references to the pertinent Plan provisions on which the Adverse
Determination is based;

 

(3)a description of any additional material or  information necessary for the
claimant to perfect the claim and an explanation as to why such information is
necessary;

 

(4)an explanation of the Plan's review procedure and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of the Act following an adverse determination
on review; and

 

(5)(A) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Determination, either a copy of the specific
rule, guideline, protocol, or other similar criterion; or a statement that such
a rule, guideline, protocol, or other similar criterion was relied upon in
making the Adverse Determination, will be provided to the Participant free of
charge upon request; or

 

(B)  If the Adverse Determination is based on medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the claimant’s




74

 

 

 

 

 

 

 


 


 


medical circumstances, or a statement that such explanation will be provided
free of charge upon request.  

 

(b)Within one hundred eighty (180) days after receipt of the above material, the
claimant shall have a reasonable opportunity to appeal the Adverse Determination
to the Claims Review Board for a full and fair review.  The claimant or his/her
duly authorized representative may:

 

(1)request a full and fair review of the claim and the Adverse Determination
upon written notice to the Advisory Committee;

 

(2)request review of pertinent documents, records; and other information
relevant to the claim

 

(3)submit issues, written comments, documents, records and other information
relevant to the claim.

 

In deciding an appeal of any Adverse Determination based in whole or in part on
a medical judgment, the Claims Review Board shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment.  Such health care professional shall
not have been involved in rendering the Adverse

Determination nor the subordinate of any person involved in rendering the
Adverse Determination.

 

(c)A decision on the review by the Claims Review Board will be made not later
than forty five (45) days after receipt of a request for review, unless special
circumstances require an extension of time for processing (such as the need to
hold a hearing), in which event a decision should be rendered as soon as
possible, but in no event later than ninety (90) days after such receipt.  The
decision of the Claims Review Board shall be written and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant and shall set forth:

 

(1)the specific reason or reasons for the decision;

 

(2)specific references to the pertinent Plan provisions on which the decision is
based;

 

(3)a statement that the claimant is entitled to receive upon request, free of
charge, reasonable access to and copies of, all materials and information
relevant to the claim for benefits;

 




75

 

 

 

 

 

 

 


 


 


(4)a statement of the plan’s voluntary arbitration procedures and the claimant’s
right to bring a civil action under Section 502(a) of the Act; and

 

(5)(A) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the decision, either a copy of the specific rule,
guideline, protocol, or other similar criterion; or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the decision, will be provided to the claimant free of charge upon request; or

 

(B)  If the decision based on medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the claimant’s
medical circumstances, or a statement that such explanation will be provided
free of charge upon request.  

 

(d)  In the event a claimant is not satisfied with the results of an appeal as
set forth above, in lieu of the right to bring a civil action in Federal court
under ERISA Section 502(a), the claimant shall have the option to appeal the
matter to voluntary binding arbitration in accordance with the employee benefit
claim arbitration rules of the American Arbitration Association.  In order to
take advantage of this voluntary arbitration the claimant must submit a request
for voluntary arbitration to the Advisory Committee, in writing, within ninety
(90) days of receipt of the written appeal decision.  Any voluntary binding
arbitration proceeding shall be conducted in the claimant’s home state.

 

(e)  Along with the written decision of the Claims Review Board on the secondary
appeal, the claimant shall be provided with sufficient information to make an
informed decision about whether to submit a claim to voluntary binding
arbitration.  This information shall include, but not be limited to:

 

 i. a statement that the decision whether to arbitrate a claim will have no
    effect on rights to any other benefits under the Plan;

 

 ii. notice of the right to representation;

 

 iii. notice of the right to bring a civil action in federal court under ERISA
      Section  502(a) in lieu of voluntary binding Arbitration;

 




76

 

 

 

 

 

 

 


 


 


(iv)a statement that the Plan will not assert that failure to           exhaust
administrative remedies in any federal court           action in the event you
the claimant  elects not to pursue           voluntary binding arbitration;

 

(v)  the applicable arbitration rules; and

 

(vi)the arbitrator selection process.

 

(f)  If a claimant decides to utilize the voluntary binding arbitration, the
Claims Review Board shall submit to the arbitrator or arbitrators, when
selected, a copy of the record upon which the appeal decision was made.  The
arbitrator or arbitrators shall be limited in their review of the denial of a
claim to the same standard of review a court of competent jurisdiction would
employ under similar circumstances.  No fees or costs, other than the claimant’s
representative’s legal and/or advisory fees, costs and disbursements shall be
imposed on the claimant as part of this voluntary arbitration process. 

 

12.4. THE TRUSTEE.

 

The Administrative Trustee shall be appointed under and shall be governed by the
provisions of the Trust Agreement.

 

12.5. SCOPE OF RESPONSIBILITY.

 

(a) GENERAL.  The Corporation and other Employers, the Advisory Committee, the
Benefits Department and the Trustees shall perform the duties respectively
assigned to them under the Plan, the Trust Agreement or pursuant to the written
directions of the Board, and shall not be responsible for performing duties
assigned to others under the terms and provisions of the Plan or the Trust
Agreement or assigned to others pursuant to the written directions of the
Board.  No inference of approval or disapproval is to be made from the inaction
of any party described above or the employee or agent of any of them with regard
to the action of any other such party.

 

(b) CONFLICTS.  No member of the Advisory Committee may act, vote or otherwise
influence the Advisory Committee regarding his own eligibility, participation,
status or rights under the Plan.

 

(c)ADVISOR.  The Corporation, Benefits Department, Advisory Committee and
Trustee shall have the authority to employ advisors, legal counsel, accountants
and investment managers in connection with the administration of the Plan, and
may delegate to others as permitted herein.  To the extent permitted by
applicable law, the Corporation, Benefits




77

 

 

 

 

 

 

 


 


 


Department, the Advisory Committee and the Trustees shall not be liable for
complying with the directions of any advisors, legal counsel, accountants and
investment manager, appointed pursuant to this Section.  The Corporation,
Benefits Department, other Employers, the Advisory Committee and the Trustees
shall not be responsible or liable for any loss resulting from the investment
directions of Participants and do not guarantee the Trust Fund against
investment loss or depreciation in asset value.

 

(d) MULTIPLE CAPACITIES.  Persons, organizations or corporations acting in a
position of any fiduciary responsibility with respect to the Plan and/or the
Trust Fund may serve in more than one (1) fiduciary capacity.

 

(e)ALLOCATION OF RESPONSIBILITIES.  The, Benefits Department  or the Advisory
Committee from time to time may allocate to one (1) or more of the members of
the Advisory Committee and may delegate to any other persons or organizations
any of the rights, powers, duties and responsibilities of the Benefits
Department  or the Advisory Committee, respectively, with respect to the
operation and administration of the Plan, and the Benefits Department  may
employ and authorize any person to whom any of its fiduciary responsibility has
been delegated to employ persons to render advice with regard to any fiduciary
responsibility held hereunder.

 

(f) INDEMNIFICATION.  To the extent permitted by law, the Employers shall and do
hereby jointly and severally indemnify and agree to hold harmless their
employees, agents and members of the Advisory Committee and employees of the
Benefits Department, from all loss, damage or liability, joint or several
(including payment of expenses in connection with defense against any such
claim) for their acts, omissions and conduct, and for the acts, omissions and
conduct of their duly appoint agents, which acts, omissions or conduct
constitute or are alleged to constitute a breach of such individual's fiduciary
or other responsibilities under the Act or any other law, except for those acts,
omissions or conduct resulting from his own willful misconduct, willful failure
to act, or gross negligence; provided, however, that if any party would
otherwise be entitled to indemnification hereunder in respect of any liability
and such party shall be insured against loss as a result of such liability by
any insurance contract or contracts, such party shall be entitled to
indemnification hereunder only to the extent by which the amount of such
liability shall exceed the amount thereof payable under such insurance contract
or contracts.

 

(g) INSURANCE.  The Employers may obtain insurance covering themselves and
others for breaches of fiduciary obligations under this Plan to the extent
permitted by law, and nothing in this Plan shall restrict the right of any
person to obtain such insurance for himself in connection with the performance
of his duties under this Plan.  The Corporation, the Advisory Committee, the
Benefits Department and the Trustee shall be the Named Fiduciaries under the
Plan, and the Corporation shall be the plan administrator.




78

 

 

 

 

 

 

 


 


 


 

12.6. EXPENSES.

 

Any brokerage commissions, transfer taxes and other charges and expenses in
connection with the purchase and sale of securities or other property for a Fund
shall be charged to such Fund.  Any income taxes or other taxes payable with
respect to a Fund shall likewise be charged to that Fund.  Any other expenses
associated with the administration of the Plan or the Trust Fund shall be paid
from the Trust Fund if not paid by the Corporation or an Affiliated Company.

 

12.7. TRUST AGREEMENT.

 

The Board shall maintain a Trust Agreement pursuant to which the Administrative
Trustee shall be appointed providing for the general administration of the Trust
Fund in such form as the Board may deem appropriate.     The Trust Agreement
shall contain such terms as the Board may deem appropriate, including, but not
limited to, provisions with respect to the powers and authority of the
Administrative Trustee and the authority of the Board to amend the Trust
Agreement, to terminate the trust and to settle the accounts of the
Administrative Trustee on behalf of all persons having an interest in the Trust
Fund.  The Trust Agreement shall form a part of the Plan and any and all rights
and benefits which may accrue to any persons under the Plan shall be subject to
all the terms and provisions of the Trust Agreement.

 

 

ARTICLE THIRTEEN

 

AMENDMENT, MERGER AND TERMINATION

 

13.1. AMENDMENT OF PLAN AND TRUST AGREEMENTS.

 

The Plan and the Trust Agreement may be amended at any time and from time to
time by an instrument in writing executed pursuant to authority granted by the
Board, and/or in the case of amendments required by changes in the law or those
having a minimal financial impact to the Plan or Trust Agreements, by the
President of the Corporation or such persons as may be authorized by the Board 
No amendment shall substantially increase the duties and liabilities of the
members of the Advisory Committee and Trustee then serving without their written
consent.  Any such amendment may be in whole or in part and may be prospective
or retroactive; provided, however, that no amendment shall be effective to the
extent it shall have the effect of reverting to the Corporation or any other
Employer the whole or any part of the principal or income of the Trust Fund or
of diverting any part of the principal or income of the Trust Fund to purposes
other than for the exclusive benefit of the Participants or their




79

 

 

 

 

 

 

 


 


 


Beneficiaries.  No such amendment shall diminish the rights of any Participant
with respect to contributions made by him prior to the date of such amendment.

 

13.2. MERGER OR CONSOLIDATION.

 

In the event of merger or consolidation of this Plan with another stock bonus
plan, employee stock ownership plan, profit sharing plan, pension plan or other
plan, or a transfer of assets or liabilities of the Trust Fund to any other such
fund, each Participant shall have a right to a benefit immediately after such
merger, consolidation or transfer (if the Plan was then terminated) that is at
least equal to, and may be greater than, the benefit to which he had a right
immediately before such merger, consolidation or transfer (if the Plan was then
terminated).

 

13.3. DISCONTINUANCE AND TERMINATION OF PLAN.

 

The Board shall have the right to terminate the Plan and to direct distribution
of the Trust Fund.  In the event of termination of the Plan, the Board shall
have the power to terminate contributions by appropriate resolution.  A
certified copy of such resolution or resolutions shall be delivered to the
Advisory Committee.  In the event of termination of the Plan or discontinuance
of contributions (and the Employer does not establish or maintain a successor
defined contribution plan, in accordance with the provisions set forth in
Treasury Regulations Section 1.401(k)-1(d)(3)), the Board may direct the
Advisory Committee to instruct the Benefits Department and the Trustee to make
distribution to the Participants as soon as practicable in the same manner as if
their employment with the Employer had then terminated, or the Board may direct
that the Plan shall be continued without any further contributions.  No
distributions shall be made after termination of contributions by the Employers
until a reasonable time after the Corporation has received from the United
States Treasury Department a determination under the provisions of the Code as
to the effect of such termination or discontinuance upon the qualification of
the Plan.  In the event such determination is unfavorable, then prior to making
any distributions hereunder, the Administrative Trustee and the Benefits
Department shall pay any Federal or state income taxes due because of the income
of the Trust Fund and shall then distribute the balance in the manner above
provided.  The Corporation may, by written notice delivered to the
Administrative Trustee, the Benefits Departments and the Advisory Committee,
waive the Corporation's right hereunder to apply for such a determination, and
if no application for determination shall have been made within sixty (60) days
after the date specified in the terminating resolution or after the date of
discontinuance of contributions, the Corporation shall be deemed to have waived
such right.  A mere suspension of contributions by the Employers shall not be
construed as discontinuance thereof.  In the event of a complete or partial
termination of the Plan, or complete discontinuance of contributions under the
Plan,




80

 

 

 

 

 

 

 


 


 


the Account balances of each affected Participant shall be non-forfeitable to
the extent funded.

 

13.4. SUCCESSORS.

 

In case of the merger, consolidation, liquidation, dissolution or reorganization
of an Employer, or the sale by an Employer of all or substantially all of its
assets, provision may be made by written agreement between the Corporation and
any successor corporation acquiring or receiving a substantial part of the
Employer's assets, whereby the Plan will be continued by the successor.  If the
Plan is to be continued by the successor, then effective as of the date of the
applicable event the successor corporation shall be substituted for the Employer
under the Plan.  The substitution of a successor corporation for an Employer
will not in any way be considered a termination of the Plan.

 

 

ARTICLE FOURTEEN

 

INALIENABILITY OF BENEFITS

 

14.1. NO ASSIGNMENT PERMITTED.

 

(a)GENERAL PROHIBITION.  No Participant or Beneficiary, and no creditor of a
Participant or Beneficiary, shall have any right to assign, pledge, hypothecate,
anticipate or in any way create a lien upon the Trust Fund.  All payments to be
made to Participants or their Beneficiaries shall be made only upon their
personal receipt or endorsement, except as provided in Section 11.7, and no
interest in the Trust Fund shall be subject to assignment or transfer or
otherwise be alienable, either by voluntary or involuntary act or by operation
of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
Beneficiaries except as allowed under section 401(a)(13) of the Code.

 

(b) PERMITTED ARRANGEMENTS.  This Section shall not preclude arrangements for
the withholding of taxes from benefit payments, arrangements for the recovery of
benefit overpayments, arrangements for the transfer of benefit rights to another
plan, or arrangements for direct deposit of benefit payments to an account in a
bank, savings and loan association or credit union (provided that such
arrangement is not part of an arrangement constituting an assignment or
alienation).  A Participant may also grant the Administrative Trustee a security
interest in his Accounts as collateral for the repayment of a loan to the
Participant pursuant to and in accordance with Section 6.5.  Additionally, this
Section shall not preclude: (1) arrangements for the distribution of the
benefits of a Participant




81

 

 

 

 

 

 

 


 


 


or Beneficiary pursuant to the terms and provisions of a Qualified Domestic
Relations Order in accordance with the following provisions of this ARTICLE
FOURTEEN; or (2) effective for Plan Years commencing on or after August 5, 1997,
the offsetting of benefits of a Participant or Beneficiary as permitted by Code
Section 401(a) (13)(C).

 

14.2. QUALIFIED DOMESTIC RELATIONS ORDERS.

 

(a) DEFINITIONS.  A Qualified Domestic Relations Order is any judgment, decree,
or order (including an order approving a property settlement agreement) which
relates to the provision of child support, alimony, or marital property rights
to a spouse, child, or other dependent of a Participant and which is entered or
made pursuant to the domestic relations or community property laws of any State
and which creates or recognizes the right of an "alternate payee" to receive all
or a portion of the benefits payable with respect to a Participant under this
Plan or assigns to an "alternate payee" the right to receive all or a portion of
said benefits.  For purposes of this ARTICLE FOURTEEN, an "alternate payee" is
the spouse, former spouse, child or other dependent of a Participant who is
recognized by a Qualified Domestic Relations Order as having the right to
receive all or a portion of the benefits payable under the Plan with respect to
the Participant.

 

(b) REQUIREMENTS.  In accordance with Section 414(p) of the Code, a judgment,
decree or order (hereinafter collectively referred to as an "order") shall not
be treated as a Qualified Domestic Relations Order unless it satisfies all of
the following conditions:

 

(1) The order clearly specifies the name and last known mailing address (if any)
of the Participant and the name and last known mailing address of each alternate
payee covered by the order, the amount or percentage of the Participant's
benefits to be paid to each alternate payee or the manner in which such amount
or percentage is to be determined, and the number of payments or period to which
such order applies.

 

(2) The order specifically indicates that it applies to this Plan.

 

(3)The order does not require this Plan to provide any type or form of benefit,
or any option, not otherwise provided under the Plan, and it does not require
the Plan to provide increased benefits (determined on the basis of actuarial
value).

 

(4) The order does not require the payment of benefits to an alternate payee
which are required to be paid to another alternate payee under another




82

 

 

 

 

 

 

 


 


 


order previously determined to qualify as a Qualified Domestic Relations Order.

 

(c)  Effective April 6, 2007, a domestic relations order that otherwise
satisfies the requirements for a qualified domestic relations order will not
fail to be a QDRO: (i) solely because the order is issued after, or revises,
another domestic relations order or QDRO; or (ii) solely because of the time at
which the order is issued, including issuance after the annuity starting date or
after the Participant's death.  Such a domestic relations order is subject to
the same requirements and protections that apply to QDROs.

 

14.3. EARLY COMMENCEMENT OF PAYMENTS TO ALTERNATE PAYEES.

 

(a) EARLY PAYMENTS.  An order requiring payment to an alternate payee before a
Participant has separated from employment may qualify as a Qualified Domestic
Relations Order even if it requires payment prior to the Participant's "earliest
retirement age."  For purposes of this Section, "earliest retirement age" shall
mean the earlier of (i) the date on which the Participant attains age fifty (50)
or (ii) the earliest date on which the Participant could begin receiving
benefits under the Plan if the Participant separated from service.  If the Order
requires payments to commence prior to a Participant's actual retirement, the
amounts of the payments must be determined as if the Participant had retired on
the date on which such payments are to begin under such order, but taking into
account only the present account balances at that time.

 

(b) ALTERNATE PAYMENT FORMS.  The order may call for the payment of benefits to
an alternate payee in any form in which benefits may be paid under the Plan to
the Participant, other than in the form of a joint and survivor annuity with
respect to the alternate payee and his or her subsequent spouse.

 

14.4. PROCESSING OF QUALIFIED DOMESTIC RELATIONS ORDERS.

 

(a) NOTICE.  The Benefits Department shall promptly notify the Participant and
any alternate payee who may be entitled to benefits pursuant to a previously
received Qualified Domestic Relations Order or the receipt of any order which
could qualify as a Qualified Domestic Relations Order.  At the same time, the
Benefits Department shall advise the Participant and any alternate payees
(including the alternate payee designated in the order) of the provisions of
this Section relating to the determination of the qualified status of such
orders.

 

(b) QUALIFIED NATURE OF ORDER.  Within a reasonable period of time after receipt
of a copy of the order, the Benefits Department shall determine whether the
order is a Qualified Domestic Relations Order and notify the Participant and
each alternate payee of its




83

 

 

 

 

 

 

 


 


 


determination.  The determination of the status of an order as a Qualified
Domestic Relations Order shall be made in accordance with such uniform and
nondiscriminatory rules and procedures as may be adopted by the Benefits
Department from time to time.  If benefits are presently being paid with respect
to a Participant named in an order which may qualify as a Qualified Domestic
Relations Order or if benefits become payable after receipt of the order, the
Benefits Department shall notify the Trustee to segregate and hold the amounts
which would be payable to the alternate payee or payees designated in the order
if the order is ultimately determined to be a Qualified Domestic' Relations
Order.  If the Benefits Department determines that the order is a Qualified
Domestic Relations Order within eighteen (18) months of receipt of the order,
the Benefits Department shall instruct the Trustee to pay the segregated amounts
(plus any earnings thereon) to the alternate payee specified in the Qualified
Domestic Relations Order.  If within the same eighteen (18) month period the
Benefits Department determines that the order is not a Qualified Domestic
Relations Order or if the status of the order as a Qualified Domestic Relations
Order is not resolved, the Benefits Department shall instruct the Trustee to pay
the segregated amounts (plus any earnings thereon) to the person or persons who
would have been entitled to such amounts if the order had not been entered.  If
the Benefits Department determines that an order is a Qualified Domestic
Relations Order after the close of the eighteen (18) month period mentioned
above, the determination shall be applied prospectively only.  The determination
of the Benefits Department as to the status of an order as a Qualified Domestic
Relations Order shall be binding and conclusive on all interested parties,
present and future, subject to the claims review provisions of Section 12.3.

 

14.5. RESPONSIBILITY OF ALTERNATE PAYEES.

 

Any person claiming to be an alternate payee under a Qualified Domestic
Relations Order shall be responsible for supplying the Benefits Department with
a certified or otherwise authenticated copy of the order and any other
information or evidence that the Benefits Department deems necessary in order to
substantiate the individual's claim or the status of the order as a Qualified
Domestic Relations Order.

 

 

ARTICLE FIFTEEN

 

GENERAL PROVISIONS

 

15.1. SOURCE OF PAYMENT.

 

Benefits under the Plan shall be payable only out of the Trust Fund and the
Corporation and other Employers shall have no legal obligation, responsibility
or liability to make any direct payment of benefits under the Plan.  Neither the
Corporation, any other




84

 

 

 

 

 

 

 


 


 


Employer, the Advisory Committee, the Benefits Department nor the Administrative
Trustee guarantee the Trust Fund against any loss or depreciation or guarantees
the payment of any benefits hereunder.  No persons shall have any rights under
the Plan with respect to the Trust Fund or against the Administrative Trustee,
the Advisory Committee, Benefits Department, the Corporation or any Employer,
except as, specifically provided for herein.

 

15.2. BONDING.

 

The Corporation shall procure bonds for every "bondable fiduciary" in an amount
not less than ten percent (10%) of the amount of funds handled and in no event
less than One Thousand Dollars ($1,000.00), except the Corporation shall not be
required to procure such bonds if the person is exempted from the bonding
requirement by law or regulation or if the Secretary of Labor exempts the Trust
from the bonding requirements.  The bonds shall conform to the requirements of
the Act and regulations thereunder.  For purposes of this Section, the term
"bondable fiduciary" shall mean any person who handles funds or other property
of the Trust Fund.

 

15.3. EXCLUSIVE BENEFIT.

 

Except as otherwise provided herein or in the Trust Agreement, it shall be
impossible for any part of the Trust Fund to be used for, or diverted to
purposes other than for the exclusive benefit of Participants and their
Beneficiaries, except that payment of taxes and administration expenses may be
made from the Trust Fund as provided in the Trust Agreement.

 

15.4. UNIFORM ADMINISTRATION EXERCISE OF DISCRETION.

 

Whenever in the administration of the Plan any action is required by the
Advisory Committee, the Administrative Trustee or the Benefits Department
including, but not limited to, action with respect to valuation, such action
shall be uniform in nature as applied to all persons similarly situated and no
such action shall be taken which will discriminate in favor of Highly
Compensated Employees.  All actions to be taken by the Advisory Committee, the
Benefits Department or the Administrative Trustee shall be taken in the exercise
of their discretion and shall be binding and conclusive on all persons.

 

15.5. NO RIGHT TO EMPLOYMENT.

 

Participation in the Plan or as a Beneficiary shall not give any person the
right to be retained in the employ of the Corporation or any other Employer nor,
upon dismissal, to have any right or interest in the Trust Fund other than as
provided in the Plan.

 




85

 

 

 

 

 

 

 


 


 


15.6. HEIRS AND SUCCESSORS.

 

All of the provisions of this Plan shall be binding upon all persons, who shall
be entitled to any benefits hereunder, and their heirs and legal
representatives.

 

15.7. ASSUMPTION OF QUALIFICATION.

 

Unless and until advised to the contrary, the Advisory Committee, the Benefits
Department and the Administrative Trustee may assume that the Plan is a
qualified plan under the provisions of the Code relating to such plans, and that
the Trust Fund is entitled to exemption from income tax under such provisions.

 

15.8.EFFECT OF AMENDMENT.

 

This Plan is not a new plan succeeding the Plan as constituted prior to the
Effective Date, but is an amendment and restatement of the Plan as so
constituted.  The amount, right to and form of any benefits under this Plan, if
any, of each person who is an Employee after the Effective Date, or the persons
who are claiming through such an Employee, shall be determined under this Plan. 
The amount, right to and form of benefits, if any, of each person who separated
from employment with the Employer prior to the Effective Date, or of persons who
are claiming benefits through such a former Employee, shall be determined in
accordance with the provisions of the Plan in effect on the date of termination
of his employment, except as may be otherwise expressly provided under this
Plan, unless he shall again become an Employee after the Effective Date. 

 

15.9.COMPLIANCE WITH SECTION 414(U) OF THE CODE.  Notwithstanding any provision
of the Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service will be provided in accordance with
Section 414(u) of the Code effective December 12, 1994. 

 




86

 

 

 

 

 

 

 


 


 


IN WITNESS WHEREOF, AMERCO has caused this Plan to be executed and its corporate
seal to be hereunto affixed by its duly authorized officers, this ___ day of
January, 2016.

 

AMERCO

 

 

By:_______________________________

Its:_______________________________

 

 

ATTEST:

 

 

By:_______________________________

Its:_______________________________




87

 

 

 

 

 

 

 


 


